 

Loan No.:               7000904776

 

PROMISSORY NOTE

SECURED BY DEED OF TRUST

(Adjustable Rate Note—6 MO LIBOR)

 

 

$995,000.00

 

BREA, CALIFORNIA

 

 

FEBRUARY 22, 2002

 

                FOR VALUE RECEIVED, the undersigned, PAUL-SON GAMING SUPPLIES,
INC., A NEVADA CORPORATION (hereinafter referred to as “Maker”), hereby promises
to pay to the order of JACKSON FEDERAL BANK, (hereinafter referred to as
“Lender”), at 145 S. State College Blvd., Suite 600, Brea, Ca. 92821 or at such
other place Lender from time to time designates in writing, the principal sum of
NINE HUNDRED NINETY FIVE THOUSAND AND 00/100 DOLLARS  ($995,000.00), or such
lesser or greater sum as is advanced to Maker by Lender under the terms of the
Loan Documents (as defined in Paragraph 7 below), together with all interest
thereon and other sums referred to herein.

 

                1.             Interest Rate.  The advanced, unpaid principal
balance hereof shall bear interest from the date net loan proceeds are advanced
by Lender to escrow or otherwise disbursed to or on behalf of Maker as
contemplated in the Loan Documents (the “Commencement Date”) or, with respect to
all other sums, the date such sums are added to or become part of the principal
balance hereof or are otherwise imposed under the Loan Documents, all at a rate
determined in accordance with the following (the “Variable Note Rate”):

 

                                (a)           The Variable Note Rate shall equal
the greater of (i) EIGHT AND 000/1000 percent ( 8.000%  ) per annum (the “Floor
Rate”) or (ii) THREE HUNDRED SIXTY TWO AND 5/10 ( 362.5  ) basis points (the
“Margin”) over the Index, as defined and determined below from time to time,
rounded up to the nearest one-eighth of one percent (.125%) per annum.

 

                                (b)           The “Index” is the average of the
London interbank offered rates for 6 month dollar deposits in the London market
based on quotations of major banks (“LIBOR”), as set forth in the “Money Rates”
section of the Wall Street Journal, Western Edition or, if the Money Rates
section ceases to be published or becomes unavailable for any reason, then as
set forth in a comparable publication selected by the Lender.

 

                                (c)           The initial Index applicable
hereunder is ONE AND 942/1000 percent (  1.942%  ), which was the Index
published as of JANUARY 10, 2002 .  Accordingly, the Variable Note Rate, as of
the date hereof, shall be EIGHT AND 000/1000 percent (  8.000%  ) per annum (the
“Start Rate”).  On JUNE 01, 2002, and on the first day of each three (3) month
period thereafter through the Maturity Date (each, an “Interest Adjustment
Date”), the Variable Note Rate shall be adjusted to equal the Index which is in
effect on the date which is fifteen (15) calendar days immediately prior to the
applicable Interest Adjustment Date plus the Margin.

 

                                (d)           Notwithstanding anything in this
Note to the contrary, the Variable Note

 

1

--------------------------------------------------------------------------------


 

 

Rate shall never be less than the Floor Rate nor more than twelve percent 12%,
nor shall the Variable Note Rate increase or decrease by more than two (2)
percentage points per annum during any twelve (12) month period or one-half (.5)
percentage point per annum during any three (3) month period which commences on
the first day of the first month following the advancement of funds under this
Note, or on any anniversary thereof.

 

                2.             Maturity Date.  The entire outstanding principal
balance of this Note, together with accrued and unpaid interest thereon and any
other sums due hereunder, shall be due and payable in full on MARCH 01, 2012
(the “Maturity Date”).

 

                3.             Payment Schedule.

 

                                (a)           The monthly payments due under
this Note (the “Monthly Payments”) shall be payable as follows:  Interest only
shall be payable in advance on the date hereof through and including FEBRUARY
28, 2002.  Thereafter, this Note shall be payable in arrears in equal monthly
installments of principal and interest determined in accordance with the
following schedule commencing on APRIL 01, 2002 and continuing on the first day
of each month thereafter through and including the Maturity Date, subject to
adjustments in accordance with Paragraph 3(c) below.

 

                                (b)           The Monthly Payment as of the date
hereof shall be SEVEN THOUSAND THREE HUNDRED AND 96/100 DOLLARS ($ 7,300.96)
which amount is the monthly payment necessary to fully amortize the original
loan balance over the THIRTY (30) year period commencing APRIL 01, 2002 (the
“Amortization Period”) at the Variable Note Rate as of the date hereof.

 

                                (c)           The Monthly Payment shall be
recomputed on JULY 01, 2002 and on each three (3) month anniversary thereof
prior to the Maturity Date (each, a “Payment Adjustment Date”) to be the monthly
payment necessary to fully amortize the then outstanding principal balance of
this Note over the then remaining Amortization Period at the Variable Note Rate
in effect on the immediately preceding Interest Adjustment Date.

 

                                (d)           Provided Maker makes all required
Monthly Payments from and after a Payment Adjustment Date in the amount
applicable immediately prior thereto, Maker shall not be deemed to be in default
hereunder for its failure to make any such Monthly Payment in the amount
recomputed as of such date until Lender has given Maker written notice setting
forth such recomputed amount and describing how it was calculated.  Lender’s
failure to timely determine such adjustments or to notify Maker of the same
shall not relieve Maker of its obligation to make Monthly Payments in such
recomputed amounts.  Within fifteen (15) days after Lender has notified Maker of
any such adjustment, Maker shall pay to Lender the excess of (i) the aggregate
Monthly Payments due hereunder from and after such date in the amount recomputed
as of such Payment Adjustment Date over (ii) the actual Monthly Payments
previously made by Maker for the period from and after such Payment Adjustment
Date. On the other hand, if the amount of the actual Monthly Payments previously
made by Maker for the period from and after the Payment Adjustment Date is
greater than the amount of Monthly Payments which was due and payable to Lender
as a result of a decrease in the interest rate hereunder, then Lender shall
refund any such overpayment to Maker.

 

2

--------------------------------------------------------------------------------


 

                4.             Allocation of Payments.  All interest under this
Note shall accrue from the Commencement Date based on a three hundred sixty
(360) day year.  When calculated for any partial month during which this Note
bears interest, interest shall be charged to the actual number of days elapsed
over a three hundred sixty (360) day year.  Except to the extent otherwise
required by law, Lender shall apply and credit funds received by Lender pursuant
to this Note or any other Loan Document in such manner and order of priority as
Lender shall determine at Lender’s sole discretion, provided, however, that in
the absence of any contrary determination by Lender, such funds shall be first
applied to the payment of costs and expenses for which Maker is liable
hereunder, next to the payment of accrued interest and lastly to the reduction
of principal.  Accrued interest in excess of the required Monthly Payment and
all interest not paid when due hereunder shall be compounded monthly and shall
bear interest at the applicable Variable Note Rate.  All amounts due under this
Note shall continue to bear interest at the applicable Variable Note Rate (or at
the Default Rate, as hereinafter defined, if applicable) until and including the
date of collection.

 

                5.             Late Charges: Default Rate.

 

                                (a)           In the event any Monthly Payment
is not received by Lender on or before the fifteenth (15th) day of the calendar
month in which it is required to be paid, Maker shall pay a late charge in an
amount equal to six percent (6%) of such late payment (the “Late Charge”) and
Lender shall not be required to accept the late installment unless the same is
accompanied by the Late Charge.  Maker hereby acknowledges that the actual
damage Lender shall sustain as a result of Maker’s failure to make Monthly
Payments on time is extremely difficult to estimate and that the Late Charge
represents a reasonable approximation of the same.  The Late Charge shall be
assessed for and due and payable with each such Monthly Payment to which it
applies without demand and shall be fully secured by the Deed of Trust and all
other Loan Documents.  The imposition or collection of a Late Charge shall in no
event be in lieu of any other remedy of Lender and a failure to collect the same
shall not constitute a waiver of Lender’s right to require a Late Charge with
respect to any prior or subsequent Monthly Payment.

 

                                (b)           If and so long as any default
exists under this Note or any of the other Loan Documents, the interest rate on
this Note, and on any judgment obtained for the collection of this Note, shall
be increased from the date of such default to a rate (the “Default Rate”) equal
to five (5) percentage points per annum higher than and varying periodically
with the Variable Note Rate hereunder as then applicable.

 

                                (c)           In the event the payment due on
(i) the Maturity Date under Paragraph 2 of this Note, or (ii) the date on which
Lender accelerates the amount due hereunder under Paragraph 8 of this Note (the
“Acceleration Date”) remains unpaid at the end of the tenth (10th) day following
the Maturity Date or Acceleration Date, as applicable, Maker shall pay to Lender
an amount equal to one percent (1%) of the amount so delinquent (the “Maturity
Late Charge”).  Maker hereby acknowledges that the actual damage Lender shall
sustain as a result of Maker’s failure to timely repay all sums due under this
Note is extremely difficult to estimate and that the Maturity Late Charge
represents a reasonable approximation of the same and bears a reasonable
relationship to the customary costs charged by institutional lenders in
connection with short-term extensions of mature obligations.  The Maturity Late
Charge shall be fully secured by the Deed of Trust and all

 

3

--------------------------------------------------------------------------------


 

other Loan Documents.

 

                6.             Costs of Collection. Maker agrees to pay all
costs, expenses and attorneys’ fees incurred by Lender in the exercise of any
remedy (with or without litigation), in any collection action, in any trustee’s
sale or foreclosure under the Deed of Trust or realization upon any other
security for repayment of this Note, in protecting or sustaining the lien or
priority of the Deed of Trust or rights to such other security or in any
proceeding or controversy arising from or related to this Note or any other Loan
Document.  Proceedings shall include, without limitation, any probate,
bankruptcy, receivership, injunction, arbitration, mediation or other
proceeding, and any appeal therefrom or petition for review thereof, in which
Lender appears to enforce any provision of, collect any amount due under or
protect its security for this Note or any other Loan Document.  Maker further
agrees to pay all of Lender’s costs, expenses and attorneys’ fees incurred in
connection with any demand, workout, settlement, compromise or other activity in
which Lender engages to collect any amount not paid when due or as a result of
any other default of Maker under any Loan Document.  In the event a judgment is
obtained with respect to any of the foregoing which includes an award of
attorneys’ fees, such attorneys’ fees, costs and expenses shall be in such
amount as the court shall deem reasonable and such judgment shall bear interest
at the Default Rate from the date rendered until its payment to Lender.

 

                7.             Collateral.  This Note is secured by that certain
Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing (“Deed
of Trust”) of even date herewith encumbering certain real property located in
the City of LAS VEGAS , County of CLARK, State of Nevada, more particularly
described therein (the “Property”) located at  1700 SOUTH INDUSTRIAL ROAD, LAS
VEGAS, NEVADA 89102.  This Note, the Deed of Trust and all other documents or
instruments now or hereafter securing repayment of or otherwise evidencing or
relating to the loan evidenced hereby, unless such document or instrument
expressly provides to the contrary, are sometimes referred to collectively
herein as the “Loan Documents”.  Reference is hereby made to all other Loan
Documents for a description of the nature and extent of the security, the rights
of Lender in respect thereof and the terms and conditions upon which this Note
is issued.

 

                8.             Defaults; Acceleration.  Maker shall be in
default under this Note in any of the following circumstances and Maker agrees
that:

 

                                (a)           if default shall be made (i) in
the payment of any installment of principal or interest precisely when due
hereunder; (ii) in the repayment in full of principal on or before the Maturity
Date, (iii) in the payment when due of taxes, assessments, insurance premiums or
any lien or charge upon the Property; (iv) in the payment of any other charge or
sum when due under the terms of this Note or any of the Loan Documents; or (v)
under any of the Loan Documents;

 

                                (b)           if any building on the Property
shall be removed or demolished or threatened with demolition;

 

                                (c)           if Maker shall fail to perform any
covenant or observe any condition contained in this Note, the Deed of Trust, or
any other Loan Document, or Maker breaches any representation, warranty,
covenant, term or condition of this Note, the Deed of Trust or any other

 

4

--------------------------------------------------------------------------------


 

Loan Document;

 

                                (d)           if Maker fails to deposit with
Lender any funds as and when required under the Loan Documents;

 

                                (e)           if there is a breach of any
warranty or any material inaccuracy of any representation of Maker contained in
this Note, the Deed of Trust or any other Loan Document; or should any
representation, document, exhibit, statement, certificate, or schedule furnished
to Lender by Maker contain any untrue or misleading statement of a material fact
or fail to state any material fact necessary to make the statement of facts
contained therein not misleading, or should the same thereafter become untrue or
misleading in any material respect;

 

                                (f)            if there is any failure to
perform any obligation which is secured by any lien against or interest in the
Property, rights or interests encumbered by the Deed of Trust, regardless of
whether such lien or interest is prior or subordinate to the Deed of Trust, and
which default or failure to perform is not cured within any applicable grace
period or which in any manner threatens the lien of the Deed of Trust;

 

                                (g)           if any of the following shall
occur with respect to the Property, Maker, any general partner or shareholder of
Maker, any guarantor of this Note or any owner of the Property:

 

                                                (i)            the appointment
of a receiver, liquidator, or trustee;

 

                                                (ii)           the filing of any
voluntary or involuntary petition for bankruptcy or reorganization;

 

                                                (iii)          if any such
person be unable, or admit in writing an inability, to pay its debts when due;

 

                                                (iv)          the dissolution,
termination of existence, insolvency or business failure of any such person;

 

                                                (v)           any assignment for
the benefit of creditors;

 

                                                (vi)          the making or
suffering of a fraudulent transfer under applicable federal or state law;

 

                                                (vii)         the concealment of
any of its property in fraud of creditors;

 

                                                (viii)        the making or
suffering of a preference within the meaning of the federal bankruptcy law; or

 

                                                (ix)           the imposition of
a lien through legal proceedings upon any of the Property which is not contested
in the manner permitted by the Deed of Trust;

 

                                (h)           if there is any material default
by Maker under any lease affecting the

 

5

--------------------------------------------------------------------------------


 

Property, or any material modification, surrender, cancellation or termination
of any lease with a term of more than one (1) year (inclusive of any extension
options) without Lender’s prior written consent;

 

                                (i)            if there is any material adverse
change, including, without limitation, actual or threatened removal, demolition,
or other impairment, of the Property or any improvements thereon;

 

                                (j)            if there exists any impending:
(i) condemnation; (ii) rezoning; or (iii) modification or enactment of any
ordinances or regulations, any of which could materially affect any existing or
contemplated improvements on the Property or the use thereof; or

 

                                (k)           if there is any Transfer (as
defined in Paragraph 24 of the Deed of Trust) or further encumbrance of all or
any portion of or interest in the Property in prohibition of the provisions of
Paragraphs 24 and 25 of the Deed of Trust;

 

then, in any such event, and subject to any applicable right expressly granted
in Paragraph 9 to Maker to cure such  default, the entire principal sum, with
accrued interest thereon due under this Note, shall, at the option of Lender,
become immediately due and payable, and Lender shall be entitled to collect all
such amounts and to enforce any and all remedies provided in the Loan Documents
or any other instrument or document executed in connection with or to secure
this Note.

 

                9.             Maker’s Right to Cure.  In the event of any
default of Maker (except as otherwise stated below), Lender shall not accelerate
this debt, make any payments for which Maker is primarily liable or foreclose
upon or attach any assets of Maker until:

 

                                (a)           expiration of a fifteen (15) day
grace period following Maker’s failure to make a monetary payment under this
Note or any other Loan Document when due, but without the necessity for notice
from Lender of the due date or amount of such payment;

 

                                (b)           thirty (30) days after notice is
given by Lender in the event of nonmonetary defaults not subject to other
provisions of this paragraph, provided (i) within twenty (20) days after the
delivery or mailing of the notice of default Maker commences its cure and
submits to Lender in writing its plan to cure, and (ii) said cure is
continuously pursued by Maker with due diligence to completion.  If said default
is not reasonably capable of being cured within thirty (30) days, Maker shall
have such additional time as is reasonably necessary to complete the cure, but
in no event more than sixty (60) days after the delivery or mailing of the
notice of default, provided:  (i) said default is in Lender’s reasonable
judgment curable within said period; (ii) Maker provides Lender with written,
detailed progress reports at least every ten (10) days until cure is complete;
and (iii) Maker continuously and diligently pursues said cure to completion; or

 

                                (c)           forty-five (45) days after the
filing of any involuntary petition in bankruptcy against or for the appointment
of a receiver for Maker, Owner or any guarantor of this Note (except for
petitions for receivership filed by Lender), with the dismissal of such
petitions by the court within such period being deemed to cure such default.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the above provisions, the cure period provided for in this
Paragraph 9 shall not apply in the following circumstances:

 

                                                (i)            there is a
Transfer or further encumbrance of all or any portion of or interest in the
Property in prohibition of the provisions of Paragraphs 24 and 25 of the Deed of
Trust; or

 

                                                (ii)           in any
circumstance when a delay in effecting a cure is, in the reasonable judgment of
Lender, likely to result in any security being damaged, becoming uninsured or
rendered unavailable to Lender or the value thereof being materially and
adversely affected; or

 

                                                (iii)          any default of
the same type or nature which is repeated more than twice in any one (1)
calendar year; or

 

                                                (iv)          any failure to
proceed with the construction or repair of improvements to the Property as
required by the Loan Documents; or

 

                                                (v)           any filing of a
voluntary petition in bankruptcy by, or for the appointment of a receiver or
trustee of all or a portion of the property of Maker, any general partner of
Maker, any Owner or any guarantor of this Note; or

 

                                                (vi)          any assignment for
the benefit of creditors, fraudulent conveyance or other plan or action
instituted by Maker, any general partner of Maker, any Owner or any guarantor of
this Note in an attempt to avoid the satisfaction of any lawful indebtedness; or

 

                                                (vii)         any waste
committed to the Property or any demolition or removal of any improvements on
the Property without Lender’s prior written consent (other than the exercise by
any proper authority of the right of eminent domain); or

 

                                                (viii)        any nonmonetary
default which Lender reasonably determines is not capable of being cured within
the requisite period.

 

The provisions of this Paragraph 9 shall apply to defaults hereunder and under
any other Loan Document and, unless expressly stated to the contrary in such
documents, any cure period referred to therein shall be deemed to incorporate
said provisions.  If the provisions of any of the Loan Documents are
inconsistent with this Paragraph 9, this Paragraph 9 shall be controlling. 
Where additional notice or cure periods are provided in this Note or any other
Loan Documents, or are required by any other contract or by law, said periods
and those contained in this Paragraph 9 shall run concurrently.  Nothing in this
Paragraph 9 shall be construed as extending the term of this Note or the date
upon which a default occurs, and no decision to forego any remedy for any given
default shall be deemed a waiver on the part of the holder hereof of any right
relating to any other default.  This Paragraph 9 shall be strictly construed and
shall not impair the exercise of any remedy not referred to above immediately
upon default, including, without limitation, the seeking of any mandatory or
prohibitive injunction or restraining order.

 

                10.           Prohibition on Transfers, Assignments and Further
Encumbrances.  Maker

 

7

--------------------------------------------------------------------------------


 

acknowledges and agrees that it has read and understands the prohibition on
transfers, assignments and further encumbrances set forth with particularity in
Paragraphs 24 and 25 of the Deed of Trust.

 

                11.           Assumption.  Notwithstanding Paragraphs 8(k) and
10 above, and provided Maker is not in default under this Note or under any
other Loan Document, Lender agrees not to declare this Note immediately due and
payable upon a Transfer of all of Maker’s interest in the Property which meets
all of the following requirements.  In all events, Maker agrees to reimburse
Lender for its reasonable attorneys’ fees, the cost of any title insurance
policy endorsements required by Lender, and all other actual out-of-pocket
expenses paid in connection with the review and approval or disapproval of any
such requested Transfer:

 

                                (a)           Lender approves the terms and
conditions of such Transfer and the credit worthiness, financial strength and
real estate management abilities of the proposed transferee;

 

                                (b)           Lender receives, concurrently with
such transfer, an assumption fee in an amount equal to one percent (1%) of the
then outstanding principal balance of this Note; and

 

                                (c)           Maker and the proposed transferee
execute Lender’s form of assumption agreement, which, among other things, shall
provide that such proposed transferee assumes all obligations set forth in this
Note and all other Loan Documents.

 

                                (d)           Maker and the proposed transferee
comply with such other requirements as Lender may establish to protect its
security, including, without limitation, a reduction of the outstanding
principal balance of this Note to not more than seventy-five percent (75%) of
the total price for the Property received by Maker in such conveyance (including
cash paid at closing and the present value of all deferred payments, but
excluding customary buyer’s closing costs).

 

                12.           Usury.  It is the specific intent of the Maker and
Lender that this Note bear a lawful rate of interest, and if any court of
competent jurisdiction should determine that the interest rates (and any other
charges or costs set forth herein which may be deemed to be an interest charge)
herein provided for exceed that which is statutorily permitted for the type of
transaction evidenced hereby, the interest rates (and other applicable charges
or costs) shall be reduced to the highest rate permitted by applicable law, with
any excess interest previously collected being applied against principal or, if
such principal has been fully repaid, returned to Maker on demand.  In addition
to the foregoing, Maker acknowledges that Lender is a federal savings bank
organized under the laws of the United States of America and the loan evidenced
hereby is intended to be exempt from the provisions of applicable usury law.

 

                13.           Renewals.  Maker, any guarantor of this Note and
all others who may become liable for all or any part of the obligation evidenced
hereby, consent to any number of renewals or extensions of the time of payment
hereof, to the release of all or any part of the security for the payment hereof
and to the release of any party liable for repayment of the obligations
hereunder.  Any such renewals, extensions or releases may be made without notice
to any of said parties and without affecting their liability.

 

                14.           Multiple Parties.  If Maker is comprised of more
than one person, each of such

 

8

--------------------------------------------------------------------------------


 

persons shall be jointly and severally liable for the indebtedness evidenced
hereby.  A default on the part of any one person comprising Maker or any
guarantor of this Note shall be deemed a default on the part of Maker
hereunder.  Unless and to the extent otherwise limited by the express terms
hereof, this Note is executed with recourse against the separate property and
marital community property of all persons comprising Maker who are executing
this Note in their individual capacities (or as a general partner or in some
other capacity causing such person to be personally liable) and the marital
communities of such persons’ spouses.

 

                15.           Successors and Assigns; Participation.  Subject to
the prohibitions against Maker’s assignments herein and in any other Loan
Document, this Note shall inure to the benefit of Lender and bind Maker and all
of their respective successors, estates, heirs, personal representatives and
assigns.  Without limiting the generality of the foregoing, Lender may assign or
grant participation in any of its rights under this Note or any other Loan
Document in whole or in part to any person, without notice and without affecting
Maker’s liability hereunder.

 

                16.           Waivers.  Except with respect to Maker’s right to
cure defaults as provided in this Note, Maker hereby waives presentment, demand
of payment, notice of dishonor, protest, notice of nonpayment and any and all
other notices and demands whatsoever.  No covenant, condition, right or remedy
in this Note may be waived or modified orally, by course of conduct or previous
acceptance or otherwise unless such waiver or modification is specifically
agreed to in writing executed by Lender.  Without limiting the foregoing, no
previous waiver and no failure or delay by Lender in acting with respect to
terms of this Note or any of the Loan Documents shall constitute a waiver of any
breach, default or failure of a condition under this Note any of the Loan
Documents or any obligations contained therein or secured thereby.  Maker
further waives exhaustion of legal remedies and the right to plead any and all
statutes of limitation as a defense to any demand on this Note, or to any
agreement to pay the same, or to any demands secured by the Deed of Trust
securing this Note, or any other security for this Note.

 

                17.           Governing Law and Interpretation.  This Note shall
be governed by and construed in accordance with the laws of the State of Nevada,
except to the extent that applicable federal law preempts the laws of the State
of Nevada.  All sums referred to herein shall be calculated by reference to and
payable in the lawful currency of the United States of America.  This Note and
all Loan Documents and guaranties executed in connection with this Note have
been reviewed and negotiated by Maker, Lender and any guarantors at arms’ length
with the benefit of or opportunity to seek the assistance of legal counsel and
shall not be construed against either party.  The titles and captions in this
Note are inserted for convenience only and in no way define, limit, extend or
modify the scope or intent of this Note.  Any reference to Lender in this Note
shall include any successor to or assignee of Lender.  Time is of the essence of
this Note and of each and every provision hereof.

 

                18.           Partial Invalidity.  If any section or provision
of this Note is declared invalid or unenforceable by any court of competent
jurisdiction, said determination shall not affect the validity or enforceability
of the remaining terms hereof.  No such determination in one jurisdiction shall
affect any provision of this Note to the extent it is otherwise enforceable
under the laws of any other applicable jurisdiction.

 

9

--------------------------------------------------------------------------------


 

                19.           Notices.  Any notice required or permitted to be
given under this Note shall be in writing and shall be served personally, or
delivered or sent by a national overnight delivery company or by United States
mail, registered or certified mail, postage prepaid, return receipt requested,
and addressed as follows:

 

 

If to Maker:

 

PAUL-SON GAMING SUPPLIES, INC.,

 

 

A NEVADA CORPORATION

 

 

1700 SOUTH INDUSTRIAL ROAD

 

 

LAS VEGAS, NEVADA  89102

 

 

Fax No.

 

 

 

If to Lender:

 

Jackson Federal Bank

 

 

145 S. State College Blvd., Suite 600

 

 

Brea, California 92821

 

 

Attention:   LOAN SERVICING

 

 

Fax No.    (714) 990-7319

 

 

Any such notices shall be deemed delivered upon delivery or refusal to accept
delivery as indicated in writing by the person attempting to make personal
service, on the U.S. Postal Service return receipt or by similar written advice
from the overnight  delivery company; provided, however, that if any such notice
shall also be sent by electronic transmission device, such as telex, telecopy,
fax machine or computer, such notice shall be deemed given at the time and on
the date of machine transmittal if the sending party receives a written send
verification on its machine and promptly sends a duplicate notice by personal
service, mail or overnight delivery in the manner described above.  Any party to
whom notices are to be sent pursuant to this Note may from time to time change
its address for future communication hereunder by giving notice in the manner
prescribed herein to all other parties hereto, provided that the address change
shall not be effective until five (5) business days after giving of notice of
the address change.

 

                20.           Venue.  At the option of Lender, the venue of any
action brought to interpret or enforce the provisions of this Note shall be in
the county where the Property is situated or Clark County, Nevada.

 

                21.           Full Power and Authority.  Maker and each
individual executing this Note as a corporate officer, constituent partner,
trustee or otherwise on behalf of Maker hereby represents and warrants to Lender
that such individual has full power and authority to execute and deliver this
Note on behalf of Maker, that Maker has full power and authority to execute and
deliver this Note and that this Note constitutes the valid and binding
obligation of Maker and is enforceable in accordance with its terms.

 

This Agreement may be executed in counterparts, all of which shall be deemed one
and the same instrument and all of the signature pages of which may be attached
to a single counterpart hereof

 

10

--------------------------------------------------------------------------------


 

for recording and any other purposes; however, the failure of refusal of any one
or more persons to execute this Agreement shall not render any provision hereof
invalid or unenforceable against any person who does execute the same.

 

 

MAKER:

 

 

PAUL-SON GAMING SUPPLIES, INC., A NEVADA CORPORATION

 

 

 

BY:

/s/ Eric P. Endy

ERIC P. ENDY, PRESIDENT

 

11

--------------------------------------------------------------------------------


 

OPTIONAL PREPAYMENT PROVISION FOR PROMISSORY NOTE

 

                Prepayment.  This Note may be prepaid in part or in whole on the
first day of any month, upon the giving of written notice to Lender at least ten
(10) business days prior to prepayment, and upon the payment of a prepayment
premium on any prepayment equal to (i) three percent (3%) of the amount prepaid
from and after the date hereof through and including the date which is twelve
(12) months following the Commencement Date (the “First Anniversary Date”), the
period of time commencing on the date hereof and ending on the First Anniversary
Date is hereinafter referred to as the “Prepayment Period”).  Thereafter, this
Note may be prepaid in part or in whole at any time without premium provided
Lender is given written notice at least ten (10) business days prior to
prepayment and prepayment is actually made.

 

                Maker acknowledges and agrees that the prepayment premium
described above shall be payable if any of the indebtedness evidenced by this
Note is paid during the Prepayment Period, including, without limitation, by
reason of Maker having defaulted in payment hereof, or performance of any
agreement under this Note or the Deed of Trust (including without limitation the
right to accelerate upon any Transfer or further encumbrance of the Property as
set forth in Paragraphs 24 and 25 of the Deed of Trust), or any other agreement
securing this Note, and Lender, by reason thereof, having declared all sums
secured by the Deed of Trust immediately due and payable.  The prepayment
premiums described above represent the reasonable estimate of Lender and Maker
of a fair average compensation for the loss that may be sustained by Lender
hereof due to the payment of the indebtedness evidenced by this Note during the
Prepayment Period.  Any applicable prepayment premium shall be paid without
prejudice to the right of Lender to collect any other amounts provided to be
paid under this Note or the Deed of Trust.

 

                Maker acknowledges and agrees to all the limitations on
prepayment, voluntarily or involuntarily, and the payment of any applicable fee
thereon, and that the making of the loan evidenced hereby is adequate
consideration for the foregoing provisions and confirms its agreement with the
foregoing provisions by initialing in the following space(s):

 

 

 

                                                INITIALS:

E.P.E.

 

12

--------------------------------------------------------------------------------


 

 

 

13

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY

162-04-704-001, 162-04-609-009

 

AND WHEN RECORDED MAIL TO:

 

MAIL TAX STAEMENTS TO:

 

 

 

JACKSON FEDERAL BANK

 

PAULSON GAMING INC.

145 S. STATE COLLEGE BLVD. #600

 

 

BREA, CA., 92821

 

1700 S. INDUSTRIAL RD.

 

 

LAS VEGAS, NEVADA 89102

 

Attention:

 

CATALINA SERRANO

Loan No.:

 

7000904776

Order No:

 

01125894

 

 

 

 

--------------------------------------------------------------------------------

 

DEED OF TRUST, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND FIXTURE FILING

 

                THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
FIXTURE FILING (“Deed of Trust”) is made as of FEBRUARY 22, 2002 by PAUL-SON
GAMING SUPPLIES, INC. A NEVADA CORPORATION (“Trustor”), whose address is 1700
SOUTH INDUSTRIAL ROAD, LAS VEGAS NEVADA 89102 to UNITED TITLE OF NEVADA
(“Trustee”), whose address is 3980 HOWARD HUGHES PARKWAY #100, LAS VEGAS, NEVADA
89109 for the benefit of JACKSON FEDERAL BANK, A CALIFORNIA CORPORATION whose
address is 145 S. STATE COLLEGE BLVD., SUITE 600, BREA, CALIFORNIA  92822
(“Beneficiary”).

 

W I T N E S S E T H:

 

                That Trustor grants, bargains, sells, conveys and warrants to
Trustee, in trust with power of sale, all of its current and hereafter acquired
right, title and interest in and to that certain property located in or about
the City of LAS VEGAS, County of CLARK, State of NEVADA, more particularly
described in Exhibit “A” attached hereto and made a part hereof, together with
the following described estate, property and rights of Trustor (herein
collectively called the “Property”) as security for the performance of each
covenant and agreement of Trustor contained herein and in all other instruments
executed in connection herewith, and for the payment of all sums of money
secured hereby:

 

                A.            All fee and leasehold estates and rights of
Trustor now held and hereafter acquired in and to the Property and in and to all
land lying in streets and roads adjoining the Property and all access rights and
easements appertaining thereto;

 

                B.            All buildings, structures, improvements,
furnishings, fixtures and equipment (real, personal and mixed) now or hereafter
attached to or used or adapted for use in the operation of the Property (but
specifically excluding any “mobilehome” as defined in Section 489.120 of the
Nevada Revised Statutes, in which Trustor has no interest) and all replacements
and additions thereto, all heating and incinerating apparatus and equipment,
boilers, engines, motors, dynamos, generating equipment, pumps, piping and
plumbing fixtures, cooling, ventilating, sprinkling and fire-extinguishing
apparatus, gas and electric fixtures, elevators, escalators, partitions,
shrubbery and plants; and including also all interest of Trustor in any of such
items hereafter at any time acquired under a conditional sales

 

14

--------------------------------------------------------------------------------


 

contract, chattel mortgage or other title-retaining or security instrument, all
of which property described in this paragraph shall be deemed part of the realty
and not severable wholly or in part without material injury to the freehold; and

 

                C.            All and singular the lands, tenements, privileges,
water, water rights, water stock, mineral, oil and gas rights, hereditaments and
appurtenances belonging or in anywise appertaining to the Property, all
reversions, remainders, rents, royalties, issues and profits thereof and all
estate, rights, title, claim, interest and demand whatsoever of Trustor either
at law or in equity of, in and to the Property, whether now held or hereafter
acquired;

 

                TO HAVE AND TO HOLD forever as security for the faithful
performance of the Note secured hereby (described below) and as security for the
faithful performance of each and all of the covenants, agreements, terms and
conditions of this Deed of Trust, the Loan Documents (as defined below) and in
all other instruments executed in connection herewith.  This Deed of Trust also
constitutes a security agreement with respect to, and for such purposes Trustor
hereby grants to Beneficiary a security interest in, all items of the Property
in which such an interest may be created under the  Uniform Commercial Code as
adopted in Nevada, Chapter 104 of the Nevada Revised Statutes.

 

                NOW, THEREFORE, Trustor hereby covenants and agrees as follows:

 

                1.             Obligations Secured.  This Deed of Trust is made
for the purpose of securing the performance of each agreement of Trustor herein,
in that certain Promissory Note Secured by Deed of Trust (the “Note”) of even
date herewith executed by Trustor and payable to Beneficiary or order in the
original principal sum of NINE HUNDRED NINETY FIVE THOUSAND AND 00/100 
($995,000.00) and in all other instruments and agreements executed in connection
with or to secure the Note, the debts evidenced by all renewals, extensions,
modifications, substitutions and conditions of the Note and all other
obligations of Trustor to Beneficiary, its successors and assigns now existing
or hereafter arising which are at any time specifically declared by Beneficiary
in writing to be secured by these presents or which specifically indicate in the
instruments which evidence the same that they are intended to be so secured
(individually, a “Loan Document” and collectively, the “Loan Documents”);
excluding, however, any hazardous waste indemnifications and completion and
payment guarantees separate from the Note and all other documents and
instruments which expressly provide to the contrary.  Trustor’s agreements and
obligations secured by this Deed of Trust shall include, without limitation,
Trustor’s covenants to pay all indebtedness evidenced by the Note and all
interest thereon and other amounts evidenced thereby (including increases in the
original principal sum as a result of the inadequacy of the monthly installments
to pay the then current interest and all other forms of negative amortization)
and all future advances made to Trustor by Beneficiary, its successors and
assigns, under or pursuant to the terms of the Note or any other Loan Document. 
Without limiting the generality of the foregoing, Trustor acknowledges that that
certain Environmental Indemnity Agreement of even date herewith in favor of
Beneficiary pursuant to which Trustor has agreed, among other things, to
indemnify Beneficiary from any and all losses arising out of or relating to
certain Environmental Matters (as those terms are defined therein) shall in no
event be deemed to be a Loan Document and that notwithstanding any other
provision hereof, this Deed of Trust does not secure the payment or performance
of any obligation or indebtedness of Trustor described therein with respect to
any liability, expense, loss or damage arising out of the existence or the
removal of, or the failure to remove any hazardous or toxic material, chemical,
substance or waste on or in the Property now or hereafter located thereon.

 

                2.             Trustor’s Covenant of Payment.  Trustor shall pay
all debts and monies secured

 

15

--------------------------------------------------------------------------------


 

hereby when due without setoff or deduction of any kind whatsoever.

 

                3.             Trustor’s Warranties of Title.  Trustor warrants
to Beneficiary that it is the sole holder of fee simple absolute title to all of
the Property, including, without limitation, all improvements comprising the
Property, and that said title is marketable and free from any lien or
encumbrance other than matters shown on Beneficiary’s policy of title insurance
issued by Trustee as of the date hereof in connection with the lien of this Deed
of Trust (the “Title Policy”).  Trustor further covenants and agrees (a) to keep
the Property free from all liens of any kind, including, without limitation,
statutory and governmental; (b) that no lien superior or junior to this Deed of
Trust will be created or suffered by Trustor during the life of this Deed of
Trust without Beneficiary’s prior written consent; (c) that it has the right to
make this Deed of Trust and the person executing this Deed of Trust on behalf of
Trustor has the authority to do so; and (d) that it will forever warrant and
defend Beneficiary’s interest in the Property against all parties.

 

                4.             Trustor’s Right to Contest Statutory Liens.  The
filing of a mechanic’s or materialman’s lien against the Property shall not
constitute a default hereunder if and so long as (a) no defaults exist under any
Loan Document; (b) within ten (10) days after filing of such lien, Trustor
obtains and maintains in effect a bond issued by a surety acceptable to
Beneficiary in an amount not less than the entire sum alleged to be owed to the
lien claimant or such other amount as is required by the surety or by the court
to obtain a court order to release said lien of record; (c) Trustor provides to
Beneficiary and pays for an endorsement to Beneficiary’s title insurance policy
which insures the priority of this Deed of Trust over the lien being contested;
(d) Trustor immediately commences its contest of such lien and continuously
pursues the same in good faith and with due diligence; (e) such bond or contest
stays the foreclosure of the lien; and (f) Trustor pays any judgment rendered
for the lien claimant within ten (10) days thereafter.

 

                5.             Maintenance and Inspection.

 

                                (a)           Trustor shall maintain the
buildings and other improvements now or hereafter comprising the Property in a
first class, rentable condition and state of repair.  Respecting the Property or
the use thereof, Trustor shall (i) not commit or suffer any waste; (ii) promptly
comply with all requirements of the Federal, State and Municipal authorities and
all other laws, ordinances, regulations, covenants, conditions and restrictions;
and (iii) pay all fees or charges of any kind in connection therewith.

 

                                (b)           Trustor shall permit Beneficiary
or its agents the opportunity to inspect the Property, including the interior of
any structures comprising the Property, at all reasonable times.  In addition,
Trustor shall at its sole cost and expense provide to Beneficiary all inspection
reports, studies and tests related to the Property as Beneficiary may reasonably
request from time to time (including, without limitation, if requested by
Beneficiary, a Phase I Environmental Report with respect to the Property and all
adjacent areas and periodic updates of any inspection or test performed in
connection therewith), all in form and scope reasonably satisfactory to
Beneficiary.

 

                6.             Construction and Repairs.  Trustor shall complete
or restore promptly and in good workmanlike manner any building or improvement
comprising the Property which may be constructed, damaged or destroyed and pay
when due all costs incurred therefor.

 

                7.             Alterations.  No building or other improvement
now or hereafter comprising the Property shall be structurally altered, removed
or demolished without the Beneficiary’s prior written

 

16

--------------------------------------------------------------------------------


 

consent, nor shall any fixture or chattel covered by this Deed of Trust and
adapted to the proper use and enjoyment of the Property be removed at any time
without Beneficiary’s prior written consent unless actually replaced by an
article of equal suitability and value, owned by the Trustor, free and clear of
any lien or security interest except such as may be approved in writing by the
Beneficiary.

 

                8.             Compliance With Laws and CC&R’s.

 

                                (a)           Trustor shall comply with all
statutes, laws, ordinances and regulations which now or hereafter pertain to the
construction, repair, condition, use and occupancy of the Property, including,
without limitation, all environmental, subdivision, zoning, building code, fire,
occupational, health, safety, occupancy, and other similar or dissimilar
statutes, and shall not permit any tenant, subtenant or other occupant or user
with respect to the Property (collectively, herein, “Tenants”) to violate the
same.  In the event any statute requires any correction, alteration or
retrofitting of any improvements, Trustor shall promptly undertake the required
repairs and restoration and complete the same with due diligence at its sole
cost and expense.

 

                                (b)           Trustor shall comply with all
covenants, conditions and restrictions now or hereafter of record against the
Property (“CC&R’s”) regardless of whether or not such CC&R’s are prior to or
subordinate to the lien of this Deed of Trust.  In the event any CC&R’s require
any action, correction, alteration or retrofitting respecting the Property or
any improvements, Trustor shall promptly undertake the same with due diligence
at its sole cost and expense.

 

                9.             Insurance

 

                                (a)           Trustor shall continuously
maintain the insurance described below on the Property and all improvements and
additions thereto with all premiums prepaid and provide Beneficiary original
policies or originally signed evidence of such policies which list all coverages
and endorsements to the  policies exactly as stated in the policies and to which
the originally signed Lender’s loss payee endorsement is attached.  All such
existing and future policies are hereby assigned to Beneficiary.  Unless
otherwise specified in the Loan Documents or unless expressly and in each
instance waived by the Beneficiary in writing, said insurance shall be placed
with companies licensed to do business in Nevada with a Best’s rating of “B” or
better and indicated to be of sufficient size to qualify for Best’s designation
V, or for companies which are not licensed in Nevada, a Best’s rating of “A” or
better and Best’s designation V.

 

                                (b)           All casualty and builder’s risk
policies shall (i) be written on “all risk” casualty and completed value
builder’s risk forms, include, to the extent Beneficiary so requires from time
to time, fire and extended coverage, vandalism and malicious mischief, all
perils, “soft costs,” earthquake and other endorsements and coverages, and
include flood protection if the Property is located within a special flood
hazard area, as determined by a Zone A designation on a Flood Hazard Boundary
Map or a Zone A or V designation on a Flood Insurance Rate Map, (ii) cover one
hundred percent (100%) of the replacement value of the improvements comprising
the Property, with agreed value and inflation protection endorsements approved
by Beneficiary in writing, and (iii) name Beneficiary as a loss payee under a
standard 438 BFU endorsement or a complete equivalent thereof acceptable to
Beneficiary.

 

                                (c)           Trustor shall carry (i) said
casualty and builder’s risk policies, (ii) such policies as are otherwise
required from time to time by any applicable law, (iii) coverage against loss of
rents for not less than one (1) year, based upon Beneficiary’s approved pro
forma rent schedule for the total gross annual rents on one hundred percent
(100%) of the then net rentable area of the Property, plus real

 

17

--------------------------------------------------------------------------------


 

estate taxes, special assessments, utility charges and premiums for all other
insurance required herein (whether paid by the Trustor or Tenants), (iv) public
liability insurance applicable to the Property, buildings and improvements
thereon, covering losses from damage to property and injury or death to persons
in amounts set forth in the Loan Documents, or which Beneficiary otherwise
requires from time to time, and including an extended liability endorsement if
applicable to the Property and required by Beneficiary, and (v) such policies,
or increased coverage or limits under existing policies, as are otherwise
required by Beneficiary from time to time.  Upon Beneficiary’s request, Trustor
shall cause Beneficiary to be an additional insured on such liability policies
and named as a loss payee under a standard 438 BFU endorsement on such rent loss
policies.

 

                                (d)           All insurance policies shall be
evaluated and adjusted as required by Beneficiary on an annual basis.  Trustor
assumes all risk of insufficient coverage of risks or amounts and acknowledges
that Beneficiary’s requirements are not intended to indicate what Trustor
should, in its exercise of its prudent and reasonable judgment, obtain.  The
evidence of insurance shall confirm that no insurance policy shall be canceled
or modified without ten (10) days’ prior written notice to Beneficiary for
nonpayment of premiums and thirty (30) days’ prior written notice to Beneficiary
for any other cancellation.  Beneficiary may, at its option, require Trustor to
maintain said policies in Trustor’s possession or deliver said policies to
Beneficiary.  If retained by Trustor, said policies shall be kept available by
Trustor at all times for delivery to Beneficiary or for inspection by
Beneficiary, its agents or insurers.  In event of foreclosure of this Deed of
Trust or other transfer of title to the Property in extinguishment of some or
all of the indebtedness secured hereby, all interest of the Trustor in any
insurance policies in force shall pass to the purchaser.  Trustor shall provide
Beneficiary with proof of premiums paid for each policy term so long as this
Deed of Trust remains in effect.  Trustor shall reimburse Beneficiary for any
premiums paid for such insurance by the Beneficiary upon the Trustor’s default
in so insuring the improvements or default in assigning and delivering such
policies to Beneficiary.

 

                10.          Assignment of Insurance and Condemnation Proceeds. 
Should the Property or any part or appurtenance thereof or right or interest
therein be taken or damaged by reason of any public or private improvement,
condemnation proceeding (including change of grade), fire, earthquake or other
casualty, or in any other manner, Beneficiary or Trustee may, at its option,
commence, appear in and prosecute, in its own name, any action or  proceeding,
or make any reasonable compromise or settlement in connection with such taking
or damage, and obtain all compensation, awards or other relief therefor.  All
compensation, awards, damages, rights of action and proceeds, including the
policies and the proceeds of any policies of insurance affecting the Property,
are hereby assigned to Beneficiary, but no such assignments shall be effective
to invalidate or impair any insurance policy.  Trustor further assigns to
Beneficiary any return premiums or other repayments upon any insurance at any
time provided for the benefit of the Beneficiary and all refunds or rebates made
of taxes or assessments on said Property, and Beneficiary may at any time
collect said return premiums, repayments, refunds, and rebates in the event of
any default by Trustor under the Note or this Deed of Trust.  No insurance
proceeds or condemnation awards at any time assigned to or held by Beneficiary
shall be deemed to be held in trust, and Beneficiary may commingle such proceeds
with its general assets and shall not be liable for the payment of any interest
thereon.  Trustor also agrees to execute such further assignments of any such
policies, compensation, award, damages, rebates, return of premiums, repayments,
rights of action and proceeds as Beneficiary or Trustee may require.

 

                11.          Use of Insurance Proceeds.  After any damage by
casualty to the Property, whether or not required to be insured against under
the policies to be provided by Trustor, Trustor shall give prompt written notice
thereof to Beneficiary generally describing the nature and cause of such
casualty

 

18

--------------------------------------------------------------------------------


 

and the extent of the damage to or destruction of the Property resulting
therefrom.  In all events Trustor shall have the obligation to promptly repair
all such damage or destruction, regardless of whether and to the extent the
casualty was covered by an insurance policy or insurance proceeds are available
hereunder.  Beneficiary shall make available to Trustor the proceeds of any
insurance policy covering the casualty and maintained by Trustor, but only in
strict accordance with each of the following terms and conditions; provided,
however, that in the event Beneficiary reasonably determines that the total
estimated cost of fully restoring and repairing the Property to the condition
existing immediately prior to the casualty does not exceed Fifty Thousand
Dollars ($50,000) and such casualty occurs more than one (1) year prior to the
end of the Note term (excluding unexercised extension options), Beneficiary
shall waive the imposition of the fee referred to in subparagraph (a) below:

 

                                (a)           Trustor shall pay to Beneficiary,
within ten (10) days after the issuance to Trustor of a statement therefor, a
fee equal to one-half percent (.5%) of the total estimated repair costs, said
fee being agreed to as a reasonable approximation of the increase in
Beneficiary’s administrative expenses which are anticipated as a result of the
use of insurance proceeds as provided in this paragraph;

 

                                (b)           Insurance proceeds which are
directly attributable to the damage (herein the “Proceeds”), less any portion
thereof which is necessary to discharge any unpaid portion of the administrative
fee referred to in subparagraph (a) above, shall be released to Trustor upon and
subject to satisfaction of each of the following conditions:

 

                                                (i)            There exists no
default under the Note or this Deed of Trust at any time prior to or during the
course of reconstruction;

 

                                                (ii)           Receipt by
Beneficiary of written confirmation from all Tenants, in form and content
acceptable to Beneficiary, that all existing leases and subleases of the
Property will continue in full force and effect without modification (reasonable
rent abatements provided therein resulting from such damage excepted) and that
Trustor’s proposed restorations will satisfy all of Trustor’s obligations
thereunder with respect to such damage;

 

                                                (iii)          Receipt by
Beneficiary of satisfactory written evidence to the effect that proposed
restorations will comply with all statutes, ordinances, regulations,
restrictive  covenants, reciprocal easements, leases and contracts; that its
proposed plans and specifications have been approved by all required
governmental agencies; and that Trustor has obtained all necessary building and
other permits and approvals for such reconstruction;

 

                                                (iv)          Receipt by
Beneficiary of proof reasonably satisfactory to Beneficiary that there exists
and will continue to exist until the Property is reasonably expected to be
restored and fully occupied a source of funds sufficient to pay all amounts
under the Note as and when due.  Such computation shall include Beneficiary’s
estimate of the amount necessary to pay all of Trustor’s operating expenses and
the sums due under the Note over the projected period of reconstruction plus a
one (1) year period for releasing any vacant portion of the Property, offset by
net income from Tenants remaining in occupancy during such periods, and
Beneficiary may require Trustor to establish and fund a holdback account up to
the amount of the difference between the anticipated debt service and operating
expenses of Trustor and such net income.  Said fund shall be held by Beneficiary
and disbursed as and when additional leases of such vacant space which are
approved by Beneficiary in writing are entered into.  In the event of any
default under the Note, this Deed of Trust or any reconstruction requirements,
Beneficiary may, at its option, apply any portion or all of such amounts

 

19

--------------------------------------------------------------------------------


 

against accrued interest and the outstanding principal balance of the Note;

 

                                                (v)           Receipt by
Beneficiary from Trustor of sufficient cash funds to cover one hundred percent
(100%) of any difference between the estimated costs of completion, as certified
by an architect or engineer approved by Beneficiary in writing, and the
Proceeds, the amount of which difference shall be placed in a money market
account with Beneficiary with said amount and any interest earned thereon to be
released to Beneficiary as necessary following the exhaustion of available
insurance proceeds, or at such earlier time deemed appropriate by Beneficiary. 
In the event of any default under the Note, this Deed of Trust or any
reconstruction requirements, Beneficiary may, at its option, apply any portion
or all of such amounts and interest against the accrued interest and principal
sums outstanding under the Note;

 

 

 

                                                (vi)          Receipt by
Beneficiary of a certificate executed by Trustor describing the work to be
performed in connection with such restoration and a certificate by an
independent architect or engineer selected or approved by Beneficiary in writing
stating that the work described in the Trustor’s certificate is adequate to
restore the Property to substantially the same size, design, quality and
condition as existed prior to the damage.  The architect’s or engineer’s
certificate shall include its estimate of all costs and expenses which will be
required to complete such restorations; and

 

                                                (vii)         Such additional
conditions as may reasonably be imposed by Beneficiary to provide assurance that
the Proceeds will be used to restore the Property to substantially the same
condition, to the extent possible, as existed prior to the damage or taking,
including, without limitation, Beneficiary’s prior written approval of all
permits, plans, specifications and construction contracts for such restoration.

 

                                (c)           Beneficiary shall disburse the
Proceeds in increments corresponding to the percentage of completion costs then
incurred for labor performed and materials furnished (which may, at
Beneficiary’s discretion, be subject to reasonable holdbacks required by
Beneficiary, which holdbacks will not exceed ten percent (10%) of the total
estimated cost of completion and which will be released upon lien-free
completion of the restorations in accordance with the requirements of this Deed
of Trust and the expiration of the periods within which any mechanic’s or
materialman’s lien may be filed).  Disbursements shall be conditioned upon
Beneficiary’s written confirmation that all of its requirements therefor have
been satisfied, including its receipt of periodic inspection and completion
percentage certificates executed by the project architect approved by
Beneficiary in writing, payment acknowledgments and lien waivers, and such other
conditions to periodic disbursements as are customarily imposed by Beneficiary
in connection with its construction loans, including that there be  no existing
defaults or misrepresentations of Trustor and Trustor’s obtaining of all title
insurance endorsements, payment and performance bonds, and builder’s risk
policies required by Beneficiary.  Trustor shall, during the progress of the
work, also submit to the Beneficiary, at periodic intervals not less frequently
than monthly, a certificate satisfactory to Beneficiary furnished by an
architect or engineer approved by Beneficiary in writing showing the cost of
labor and materials incorporated into the work during the period specified in
the certificate, which period shall not include any part of the period covered
by any other such certificate;

 

                                (d)           After completion of the
restoration and subject to the conditions herein stated, and if Trustor is not
then in default under the Note or this Deed of Trust, Beneficiary shall pay to
Trustor (or such other persons or entities that may have an interest therein)
the undisbursed Proceeds

 

20

--------------------------------------------------------------------------------


 

and Trustor’s deposit for any estimated restoration expense held by Beneficiary
upon delivery to Beneficiary of (i) a certificate executed by Trustor showing
that the work has been completed and that all bills for labor performed and
materials furnished in connection therewith have been paid, (ii) lien waivers
and other appropriate written acknowledgments of payment in full executed by all
contractors and subcontractors performing labor on or furnished materials to the
Property; (iii) a certificate executed by an architect or engineer approved by
Beneficiary confirming that the Property has been restored to substantially the
same size, design, quality and condition as existed immediately prior to the
damage and in accordance with all applicable federal, state, local and other
governmental laws and regulations; and (iv) a certificate of occupancy and other
permits issued by the appropriate governmental authorities which authorize the
occupancy of the Property for its intended purposes and use;

 

                                (e)           If any of the conditions in
subparagraph (b) above are not fulfilled within sixty (60) days after the date
of the casualty, or if Trustor fails to exercise diligence in promptly
commencing or continuously prosecuting the work, or if Trustor is otherwise in
default under the Note, this Deed of Trust or any reconstruction requirements,
Beneficiary may, at its option, apply the Proceeds and any deposits made by
Trustor hereunder to the indebtedness secured hereby or complete the necessary
repairs and use the Proceeds for the payment thereof.  If the Proceeds are so
applied to the indebtedness and, together with any other payments due to
Beneficiary under the Note and all other debts of Trustor to Beneficiary are
discharged, Beneficiary shall not have the right to require the Property to be
repaired under the terms of this Deed of Trust, but Beneficiary’s rights under
this Deed of Trust and the Loan Documents (including, without limitation
Beneficiary’s right to accelerate the Loan as a result of such casualty) shall
not be thereby impaired or affected;

 

                                (f)            Trustor shall not commence any
repairs or reconstruction of any casualty until Beneficiary consents in writing
thereto, which consent may be withheld by Beneficiary in its sole discretion
until all of the conditions contained in this paragraph have been satisfied. 
All work of repairing or restoring damage shall be done in a good and
workmanlike manner with materials of good quality and in conformity with all
applicable laws, ordinances and regulations.  Nothing herein contained shall be
construed as authorizing the Trustor to subject the Property to any mechanic’s,
materialman’s or other lien for the payment of bills for material furnished or
labor performed in connection with any work contemplated by this paragraph;

 

                                (g)           In any event in which the
Beneficiary is not otherwise obligated to permit the insurance proceeds to be
applied to the restoration of the Property as hereinabove described and, at the
option of Beneficiary, the Proceeds of a loss under any policy, whether or not
endorsed payable to Beneficiary, may be applied in payment of the principal,
interest or any other sums secured by this Deed of Trust, whether or not then
due, or to the restoration or replacement of any building on the Property,
without in any way affecting the enforceability or priority of the lien of this
Deed of Trust or the obligation of the Trustor or any other person for payment
of the indebtedness hereby secured or the reconstruction of the damaged
improvements,  whether such Trustor be the then owner of said premises or not.

 

                12.          Use of Condemnation Awards.  Should any portion of
the Property be taken or damaged by reason of any public improvement or
condemnation proceeding, or in any other manner, Beneficiary shall be entitled
to all compensation, awards and other payments or relief therefor, and may at
its option commence, appear in or prosecute in its own name any action or
proceeding or make any reasonable compromise or settlement in connection with
such taking or damage, and Trustor agrees to pay Beneficiary’s costs and
reasonable attorneys’ fees incurred in connection therewith.  All such

 

21

--------------------------------------------------------------------------------


 

compensation, awards, damages, rights of actions and proceeds may be applied by
Beneficiary toward the repair to any damage to the improvements on any portion
of the Property not subject to the taking as and subject to the same conditions
herein provided with respect to the disposition of insurance proceeds; provided,
however, that if the taking results in a loss of the Property to an extent
which, in the reasonable opinion of Beneficiary, renders or will render the
Property not economically viable or which substantially impairs Beneficiary’s
security or lessens to any extent the value, marketability or intended use of
the Property, Beneficiary may apply the condemnation proceeds to reduce the
unpaid indebtedness secured hereby in such order as Beneficiary may determine,
and without any adjustment in the amount of the installments due under the
Note.  Trustor agrees to execute such further assignments of condemnation
proceeds as Beneficiary or Trustee may from time to time require.  If so
applied, any proceeds in excess of the unpaid balance of the Note and other sums
due to Beneficiary shall be paid to Trustor or Trustor’s assignee.

 

                13.          Property Taxes and Assessments.  Trustor shall pay
in full on or before the due date thereof all rents, taxes, assessments and
encumbrances, with interest, that may now or hereafter be levied, assessed or
claimed upon the Property that is the subject of this Deed of Trust or any part
thereof, and upon request, exhibit to Beneficiary official receipts therefor,
and shall pay all taxes imposed upon, and reasonable costs, fees and expenses of
this Deed of Trust.

 

                14.          Assessment Districts.  Trustor agrees not to
consent to inclusion of the Property in any local improvement or special
assessment district or to the imposition of any special or local improvement
assessment against the Property without Beneficiary’s prior written consent.

 

                15.          Mortgage Taxes.  In the event of the passage after
the date of this Deed of Trust of any Federal, State or Municipal law relating
to the taxation of mortgages, deeds of trust, or debts secured thereby so as to
tax or assess any interest of Beneficiary or any payments secured hereby
(excluding Beneficiary’s income or franchise taxes) Trustor shall bear and pay
the full amount of such taxes, provided that, if for any reason payment by
Trustor of any such new or additional taxes would be unlawful or if the payment
thereof would constitute usury or render the loan or indebtedness secured hereby
wholly or partially usurious under any of the terms or provisions of this Note,
or the within Deed of Trust or otherwise, Beneficiary may, at its option,
without demand or notice, declare the whole sum secured by this Deed of Trust,
with interest thereon, to be immediately due and payable, or Beneficiary may, at
its option, pay that amount or portion of such taxes as renders the loan or
indebtedness secured hereby unlawful or usurious, in which event Trustor shall
concurrently therewith pay the remaining lawful and nonusurious portion or
balance of said taxes.

 

                16.          Tax and Insurance Reserves.  Trustor shall at the
request of the Beneficiary, pay to Beneficiary at the time of and in addition to
the regular payments of principal and interest due under the terms of the Note
equal monthly installments of the taxes, assessments, and insurance premiums
estimated by the Beneficiary next to become due so that thirty (30) days before
the due date thereof, or of the first installment thereof, Beneficiary will have
on hand an amount sufficient to pay the next maturing taxes, assessments and
insurance premiums.  The amount of the additional payment to be made on account
of taxes, assessments and insurance premiums shall be adjusted annually or more
frequently as Beneficiary deems necessary and any deficit shall be immediately
paid by Trustor upon request and any surplus shall be credited on the mortgage
account.  Subsequent  payments on account of taxes, assessments and insurance
premiums shall be made in accordance with the next estimate by the Beneficiary
of annual requirements.  To the extent permitted by applicable law, all monies
paid to Beneficiary on account of taxes, assessments or insurance premiums may
be commingled and invested with Beneficiary’s own funds and, unless and to the
extent required by law, shall not bear interest for

 

22

--------------------------------------------------------------------------------


 

Trustor.  In the event of default of the Trustor under the Note, this Deed of
Trust or other Loan Documents, Beneficiary, at its option, may apply any monies
in this account to any part of the debt secured hereby.  Beneficiary shall not
exercise the rights granted in this paragraph so long as all of the following
conditions have been met:

 

                                (a)           There have been no more than four
(4) total late monthly installment payments through the loan term;

 

                                (b)           There are no other defaults under
the terms of any Loan Document;

 

                                (c)           Trustor remains in title on the
Property; and

 

                                (d)           Trustor pays all taxes,
assessments and insurance premiums prior to delinquency.

 

Upon Trustor’s failure to comply with any one or more of the conditions (a)
through (d) above, Beneficiary may, at its option then or thereafter exercised,
require Trustor to pay the additional sums described in this paragraph.

 

                17.          Trustor’s Right to Contest Taxes.  Trustor shall
have the right to contest any real property tax or special assessment so long as
(a) no defaults exist under the Note or this Deed of Trust; (b) Trustor makes
any payment or deposit or posts any bond as and when required as a condition to
pursuing such contest; (c) Trustor commences such contest prior to such tax or
assessment becoming delinquent and continuously pursues the same in good faith
and with due diligence; (d) such contest or any bond furnished by Trustor stays
the foreclosure of any lien securing the payment of any such tax or assessment;
and (e) Trustor pays any tax or assessment within ten (10) days following the
date of resolution of such contest.

 

                18.          Report of Real Estate Transaction.  Trustor has
made or provided for making, or will make or provide for making, on a timely
basis, any reports or returns required under Section 6045 of the Internal
Revenue Code of 1986 (and any similar reports or returns required by state or
local law) relating to the Property, notwithstanding the fact that the primary
reporting responsibility may fall on the Beneficiary, counsel for the
Beneficiary, or other party.  Trustor’s obligations under this paragraph will be
deemed to be satisfied if proper and timely reports and returns required under
this paragraph are filed by a title company or real estate broker involved in
the real estate transaction relating to the Property, but nothing contained
herein shall be construed to require such returns or reports to be filed by
Beneficiary or counsel for Beneficiary.

 

                19.          Leases.  With respect to all leases currently or
hereafter relating to any part of the Property, Trustor agrees that:

 

                                (a)           Trustor shall fully comply with
all of its obligations under all existing and future leases on the Property,
whether Trustor is the lessor or lessee therein, so that the same shall not
become in default and shall do all that is necessary to preserve the same in
force;

 

                                (b)           Trustor shall not permit an
assignment of any leases, or any subletting thereunder unless the right to
assign or sublet is expressly reserved by the lessee under such lease;

 

                                (c)           Trustor shall not create or suffer
or permit to be created, subsequent to the date

 

23

--------------------------------------------------------------------------------


 

of the execution and delivery of this Deed of Trust, any lien or encumbrance
which may be or become superior to any lease or renewal affecting said Property;

 

                                (d)           Trustor shall provide parking
facilities in kind, size and location sufficient to comply with all governmental
zoning and regulations, and Trustor will furnish to Beneficiary satisfactory
assurance of such completion thereof, and that the same were so completed in
compliance with said regulations and free of liens; and

 

                                (e)           Beneficiary and its successors and
assigns (including any purchaser at a foreclosure or trustee’s sale) shall have
the right, at its option, to recognize and continue in effect any leasehold
interest which is junior or subordinated to this Deed of Trust following any
foreclosure or trustee’s sale.

 

                20.          Assignment of Leases.  Trustor does hereby
unconditionally and absolutely assign, transfer and set over unto Beneficiary,
as further security for the indebtedness and covenants secured hereby, all
rentals and deposits which may be received or contracted for under any existing
or future leases of the Property encumbered hereby or any portion thereof,
including if applicable and without limitation, rental agreements for mobilehome
and trailer sites, all of the Trustor’s present and future interests in said
existing and future leases, and all of its right, title and interest in and to
the plans, drawings, specifications, permits, engineering reports and land
planning maps, which it now has or may hereafter acquire with regard to any
improvements now on or to be constructed upon the Property and, in the event of
any default hereunder or under the Note, Trustor shall deliver possession of
same to the Beneficiary forthwith upon demand.  In the event the Beneficiary
exercises or is entitled to exercise any of its rights or remedies under this
Deed of Trust as a result of any default of Trustor under the Note or any Loan
Document, and if any lessee, sublessee or assignee under any lease assigned
under this paragraph files or has filed against it any petition in bankruptcy or
for reorganization or undertakes or is subject to similar action, the
Beneficiary shall have, and is hereby assigned by the Trustor, all of the rights
which would otherwise inure to the benefit of the Trustor in such  proceedings,
including, without limitation, the right to seek “adequate protection” of its
interests, to compel rejection of any such lease, and to seek such claims and
awards as may be sought or granted in connection with the rejection of any such
lease.  Unless otherwise agreed to by Beneficiary in writing, Beneficiary’s
exercise of any of the rights provided in this paragraph shall preclude Trustor
from the pursuit and benefit thereof without any further action or proceeding of
any nature.  The rights granted in this paragraph shall be in addition to and
not in derogation of any similar or related rights granted Beneficiary in any
separate assignment of leases and rents.

 

                21.          Security Agreement.

 

                                (a)           Creation of Security Interest. 
Trustor hereby grants to Beneficiary, pursuant to the  Uniform Commercial Code
as adopted in Nevada, a security interest in all articles of personal property
and any additions to, substitutions for, changes in or replacements of the whole
or any part thereof (the “Personal Property”) exception for merchandise crewed
for sale to 3rd parties, attached to, erected upon, situated in or upon, forming
a part of, appurtenant to, used in the construction or operation of or in
connection with, or arising from the use or enjoyment of all or any portion of,
or from any lease or agreement pertaining to the Property or any business
conducted by Trustor at the Property (but excluding the merchandise held for
sale to third parties in the ordinary course of Trustor’s business, personal
property of tenants held for storage on the Property, unless Trustor or any
guarantor of the Note has or has acquired any ownership, leasehold, security or
other interest therein) including, without limitation, the personal property
described on Exhibit “B” attached hereto.

 

24

--------------------------------------------------------------------------------


 

                                (b)           Warranties and Representations of
Trustor.  Trustor warrants and represents that:

 

                                                (i)            At the time of
granting the security interest described herein, Trustor has, or upon
acquisition will have, good and marketable title to all of the Personal
Property, and, no other person, entity or government has or purports to have or
upon acquisition will have any right, title, encumbrance or adverse claim or
lien in or to any of the Personal Property.

 

                                                (ii)           Except for the
financing statement executed by Trustor to perfect the security interest in the
Personal Property in favor of Beneficiary, at the time of granting the security
interest described herein, no financing statement covering the Personal Property
or any portion thereof will be on file in any public office and Trustor agrees
not to execute or authorize the filing of any such additional financing
statement in favor of any person or entity other than Lender as long as any
portion of the indebtedness evidenced by the Note remains unpaid.

 

                                                (iii)          Trustor will not
sell, assign, transfer or otherwise hypothecate or grant a security interest in
and to any portion of the Personal Property.

 

                                                (iv)          Trustor will, at
its own expense, appear in and defend any and all actions and proceedings which
purport to affect title to the Personal Property or any part thereof or affect
the security interest of Beneficiary therein.

 

                                (c)           Covenants and Agreements of
Trustor.  Trustor agrees that:

 

                                                (i)            Any replacements,
renewals or additional personal property hereafter acquired by Trustor or placed
on the Property, including the interest of Trustor in property purchased on
conditional sale or subject to a purchase money security interest or lien shall
immediately become additional Personal Property subject to this Deed of Trust. 
Upon demand of Beneficiary, Trustor, in order to further confirm the same, will
execute a new or amended security agreement and additional or supplemental
financing statements.  Whenever necessary, Trustor will use its best efforts to
procure from any conditional vendor or holder of a purchase money lien its
consent to the security interest hereby created or a waiver of any provision of
any conditional sale or purchase money lien prohibiting a subsequent security
interest.

 

                                                (ii)           The Personal
Property or any part thereof (including renewals, replacements and other after
acquired property) will not be removed from the Property without the prior
written consent of Beneficiary, which consent shall not be unreasonably
withheld, provided that obsolete and worn out articles may be removed
concurrently with the installation of a replacement therefor of at least equal
economic value and of equal usefulness in the operation of the Property and
provided that Beneficiary continues to have a first lien security interest in
such replacement article.

 

                                                (iii)          Trustor will keep
the Personal Property in good condition and repair and permit no waste thereof
and will permit Beneficiary from time to time to inspect the same and will
replace any worn out or obsolete property with property satisfactory to
Beneficiary.

 

                                                (iv)          Trustor will
insure the Personal Property, with Beneficiary as Loss Payee, against such
hazards and in such form and in such amounts with such companies as Beneficiary
may reasonably require, and will deliver the policies or appropriate
certificates to Beneficiary.

25

--------------------------------------------------------------------------------


 

                                                (v)           Trustor agrees to
pay when due all taxes, assessments, charges, liens or encumbrances now or
hereafter affecting the Personal Property or affecting the Property.

 

                                                (vi)          Should Trustor
fail to make any payment or perform any act herein agreed to be made or
performed, Beneficiary may pay or perform the same, and in that event Trustor
agrees to reimburse Beneficiary in full for all payments, expenses and costs
thereby incurred, with interest thereon at the Default Rate set forth in the
Note.  Beneficiary shall be the sole judge of the validity of any adverse
claims, taxes, assessments, charges or encumbrances, and the amount to be paid
in satisfaction thereof, and of the necessity for, and of the time and manner of
doing everything herein authorized to be done, provided Beneficiary shall be
under no obligation to so do any such acts or to make any of such payments.

 

                                                (vii)         The Personal
Property will not be used for any unlawful purpose or in any way which will void
any insurance required by this Deed of Trust.

 

                                                (viii)        No Hazardous
Material (as hereinafter defined) shall be installed, used, generated,
manufactured, treated, handled, refined, produced, processed, stored or disposed
of in, on or under the Property.  As used herein, the term “Hazardous Material”
shall mean all hazardous or toxic materials, pollutants, effluents,
contaminants, radioactive materials, flammable explosives, chemicals known to
cause cancer or reproductive toxicity, emissions, wastes and all other
chemicals, materials and substances, the handling, storage, release,
transportation, or disposal of which is or becomes prohibited, limited or
regulated by any federal, state, county, regional or local authority or which,
even if not so regulated, is or becomes known to pose a hazard to the health and
safety of the occupants of the Property, including, without limitation, (a)
asbestos, (b) petroleum and petroleum by-products, (c) urea formaldehyde foam
insulation, (d) polychlorinated biphenyls, (e) all substances now or hereafter
designated as “hazardous substances,” “hazardous materials” or “toxic
substances” pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (“CERCLA”), 42 U.S.C. Section 9601, et seq., as
amended by the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq., the
Clean Air Act, 42 U.S.C. Section 7401 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq., or the Resource,
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.; (f) all
substances now or hereafter designated as “hazardous wastes” as defined in
Section 459.430 of the Nevada Revised Statutes or as “hazardous substances” in
Section 459.3816 of the Nevada Revised Statutes, and (g) all substances now or
hereafter designated as “hazardous substances,” “hazardous materials” or “toxic
substances” under any other federal, state or local law or in any regulation or
publication adopted or promulgated pursuant thereto (collectively, “Hazardous
Materials Law”).

 

                                                (ix)           No activity shall
be undertaken on the Property which would cause (a) the Property to become a
hazardous waste treatment, storage or disposal facility as such terminology is
defined and classified under any Hazardous Materials Law, (b) a release or
threatened release of any Hazardous Material from the Property in violation of
any Hazardous Materials Law, or (c) the discharge of any Hazardous Material into
any watercourse, body of surface or subsurface water or wetland or the discharge
into the atmosphere of any Hazardous Material which would require a permit under
any Hazardous Materials Law and for which no such permit has been issued.

 

                                                (x)            No activity shall
be undertaken or permitted to be undertaken on the Property which would result
in a violation under any Hazardous Materials Law.

 

26

--------------------------------------------------------------------------------


 

                                                (xi)           Trustor shall
obtain and deliver to Beneficiary, within a reasonable time following completion
of any action which may have been required to be taken by any appropriate
governmental agency, certifications of engineers or other professionals
reasonably acceptable to Beneficiary, in form and substance reasonably
satisfactory to Beneficiary certifying that all necessary and required actions
to clean up, remove, contain, prevent and eliminate all releases or threats of
release of any Hazardous Material on or about the Property to the levels
required by the appropriate governmental agencies have been taken, and that upon
completion of such actions, the property is, to the knowledge of such
professional, then in compliance with applicable Hazardous Materials Law as then
in effect and applicable to such actions.

 

                22.          Impairment of Security.  Trustor shall not, without
first obtaining the Beneficiary’s written consent, assign any of the rents or
profits of the Property or change the general nature of the use of the Property
or initiate or acquiesce in any zoning reclassification, or do, or suffer to be
done, any act or thing which would impair the security for said debt or the
Beneficiary’s lien upon the Property or the rents thereof.  Trustor shall not,
without the written consent of Beneficiary, (a) initiate or support any zoning
reclassification of the Property, seek any variance under existing zoning
ordinances applicable to the Property or use or permit the use of the Property
in a manner which would result in such use becoming a non-conforming use under
applicable zoning ordinances; (b) modify, amend or supplement any easement,
reservation, restriction, covenant, condition or encumbrance pertaining to the
Property; (c) impose or consent to any restrictive covenant or encumbrance upon
the Property, execute or file any subdivision or parcel map affecting the
Property or consent to the annexation of the Property to any municipality; or
(d) permit or suffer the Property to be used by the public or any person in such
manner as might make possible a claim of adverse usage or possession or of any
implied dedication or easement.

 

                23.          Defense of Suits.  Trustor shall appear in and
defend any suit, action or proceeding that might affect the value, priority or
enforceability of this security instrument or the security itself or the rights
and powers of Beneficiary or Trustee, including any suits relating to damage to
property or death or personal injuries, whether or not Trustor is ultimately
found liable for any negligence or other wrongful conduct or inaction.  Trustor,
following mutual negotiations with Beneficiary, has waived and does hereby waive
any immunity to such liability to Beneficiary under any industrial insurance or
similar statute to the extent such immunity would impair Beneficiary’s rights
against Trustor.  Should Beneficiary elect also to appear in or defend any such
action or proceeding or be made a party to such by reason of this Deed of Trust,
or elect to prosecute such action as appears necessary to preserve said value,
the Trustor will at all times indemnify from and, on demand reimburse
Beneficiary and Trustee for, any and all loss, damage, expense or cost,
including cost of evidence of title and attorneys’ fees, arising out of or
incurred in connection with any such suit, action or proceeding, and any appeal
or petition for review thereof, and the sum of such expenditures shall be
secured by this Deed of Trust with interest as provided in the Note secured
hereby and shall be due and payable on demand.  Trustor shall pay costs of suit,
cost of evidence of title and a reasonable attorneys’ fee in any proceeding or
suit brought by Beneficiary to foreclose this Deed of Trust and in any appeal
therefrom or petition for review thereof.  The indemnity contained herein shall
survive execution and delivery of this Deed of Trust, repayment of the Note and
performance of Trustor’s obligations under the Note and this Deed of Trust.

 

                24.          Assignments and Transfers.  Trustor acknowledges
that Beneficiary has relied upon the financial statements, credit history,
business and real property managerial expertise and other factors personal to
Trustor and its constituent partners, shareholders and trustees, as the case may
be, in making the loan secured hereby.  Therefore, as a principal inducement to
Beneficiary to make this loan,

 

27

--------------------------------------------------------------------------------


 

and with the knowledge that Beneficiary will materially rely upon this paragraph
in so doing, Trustor acknowledges that it shall be a material default hereunder
and under the Note if, whether voluntarily or involuntarily, Trustor conveys,
transfers, trades, sells, assigns or leases for more than one (1) year(s)
(inclusive of any extension options) (i) any interest in the Property or any
portion thereof including a transfer as a result of Trustor’s dissolution or
death or (ii) any constituent interest in Trustor including, without limitation,
(A) a transfer as a result of the dissolution or death of the holder of such
constituent interest, (B) the transfer by way of distribution, dissolution or
otherwise of any interest in or any portion of the Property to the partners of
Trustor, if Trustor is a partnership, or to the shareholders of Trustor if
Trustor is a corporation, or (C) a transfer of any ownership interest in Trustor
by the holder of such ownership interest to any other person or entity (all of
which events are individually and collectively referred to as a “Transfer”). 
Upon such a default, the outstanding balance of the Note and all other sums then
due to Beneficiary by Trustor hereunder or under any other Loan Document may, at
Beneficiary’s sole option and absolute discretion, then be declared immediately
due and payable.  Any conveyance by real estate purchase contract or transfer by
foreclosure or other forced sale or forfeiture shall all be deemed Transfers for
the purposes of this Paragraph 24.  Any sums which are accelerated as a result
of this Paragraph 24 shall bear the same prepayment premium, if any, as provided
in the Note for amounts which are voluntarily paid to Beneficiary in advance of
their originally scheduled due dates.

 

                25.          Further Encumbrances.  Trustor acknowledges that
Beneficiary has relied upon the Property not being subject to additional liens
or encumbrances for reasons which include, but are not limited to, the
possibility of competing claims or the promotion of plans disadvantageous to
Beneficiary in bankruptcy; the risks to Beneficiary in a junior lienholder’s
bankruptcy; questions which involve the priority of future advances, the
priority of futures leases of the Property, the marshaling of Trustor’s assets
and the Beneficiary’s rights to determine the application of condemnation awards
and insurance proceeds; the impairment of the Beneficiary’s option to accept a
deed in lieu of foreclosure; the increased difficulty of reaching agreements for
loan workouts or to the actions to be taken by trustees, receivers, liquidators
and fiduciaries; and Beneficiary’s requirements of Trustor’s preservation of its
equity in the Property and the absence of debt which could increase the
likelihood of Trustor’s inability to perform its obligations when due. 
Therefore, as a principal inducement to Beneficiary to make this loan and with
the knowledge that Beneficiary will materially rely upon this paragraph in so
doing, Trustor acknowledges that it shall be a material default hereunder and
under the Note if Trustor encumbers the Property with any lien other than the
lien of this Deed of Trust.  Upon such a default, the outstanding balance of the
Note and all other sums then due to Beneficiary under any documents executed in
connection therewith may, at Beneficiary’s sole option and absolute discretion,
be declared immediately due and payable if any interest in the Property or the
improvements thereto, or any part thereof, are voluntarily or involuntarily
encumbered.  Without limiting the generality of the foregoing, no mortgages,
deeds of trust or other forms of security interests prior or subordinate to the
security interests of Beneficiary shall encumber any real or personal property
which is the subject of any lien or security interest granted to Beneficiary. 
An encumbrance or hypothecation of stock or partnership or other constituent
interest in Trustor, a sale with leaseback, a transfer by lease with a purchase
option or other preferential right to purchase the Property and a conveyance by
real estate purchase contract shall all be deemed encumbrances for the purposes
of this Paragraph 25.  Any sums which are accelerated as a result of this
Paragraph 25 shall bear the same prepayment premium as provided in the Note for
amounts which are voluntarily paid to Beneficiary in advance of their originally
scheduled due dates.

 

                26.          Conditions to Further Encumbrances.  If Beneficiary
elects, at its sole and absolute discretion, or is required by any contract or
law to consent to any further encumbrance, it may condition such consent upon
all of the following:

 

28

--------------------------------------------------------------------------------


 

                                (a)           There be no then existing defaults
under any Loan Document when such subordinate financing is to be approved by
Beneficiary or is recorded;

 

                                (b)           The continuing maintenance of
Beneficiary’s required debt service ratio, when adding the payment amounts of
the further encumbrance to the payment amounts of the Note;

 

                                (c)           The written approval of any
existing or proposed participant or assignee of the Note;

 

                                (d)           Beneficiary’s receipt of an
endorsement to Beneficiary title policy which insures the priority of
Beneficiary’s future advances over the subordinate loan security, the premium
for which shall be paid by Trustor; and

 

                                (e)           The written agreement executed by
the subordinate lender in favor of Beneficiary to the effect that:

 

                                                (i)            The subordinate
lien is junior to all security for the Note, including any extensions or
modifications thereof and future advances pursuant to the Loan Documents or such
security;

 

                                                (ii)           Any default under
any of the subordinate loan documents shall constitute a default under the Note;

 

                                                (iii)          The secondary
financing shall not permit a deferral or accrual of interest;

 

                                                (iv)          It has not been
granted any option or right of first refusal or other preferential right to
purchase the Property;

 

                                                (v)           It shall give
Beneficiary copies of all notices of default relating to any remedy of the
subordinate loan documents, and shall permit Beneficiary a reasonable
opportunity, without obligation, to cure such defaults, and that any sum so
expended by Beneficiary shall be added to the principal of the Note, be
repayable upon demand, bear interest at the Default Rate specified in the Note
from the date of advance to and including the date of collection, and be secured
by this Deed of Trust and Beneficiary’s other security with priority over the
subordinate financing;

 

                                                (vi)          No foreclosure,
trustee’s sale, or deed in lieu of either shall be effective to terminate any
occupancy or tenancy of the Property without the prior written consent of
Beneficiary, and that nondisturbance and attornment agreements have been
executed with the lessees which so provide;

 

 

                                                (vii)         The provisions in
Beneficiary’s loan security regarding the application of loan proceeds,
insurance proceeds, condemnation awards, and all income, rents, and profits
shall be controlling over the provisions of the subordinate loan documents;

 

                                                (viii)        It waives all
rights, legal and equitable, that it may have to require the marshaling of
assets or to require the sale of assets in a particular order; and

 

29

--------------------------------------------------------------------------------


 

                                                (ix)           It shall cause
any successor or assignee of the subordinate loan documents to be bound by the
same conditions and restrictions.

 

                27.          Default.  Subject to any grace periods or cure
rights provided in the Note, Trustor shall be in default under this Deed of
Trust in any of the following circumstances:

 

                                (a)           if default shall be made (i) in
the payment of any installment of principal or interest precisely when due
hereunder; (ii) in the repayment in full of principal under the Note on or
before the Maturity Date thereunder, (iii) in the payment when due of taxes,
assessments, insurance premiums or any lien or charge upon the Property; (iv) in
the payment of any other charge or sum when due under the terms of the Note or
any of the Loan Documents; or (v) under any of the Loan Documents;

 

                                (b)           if any building or structure on
the Property shall be removed or demolished or threatened with demolition,
unless such building or structure is replaced in compliance with law by a
building or structure of substantially similar suitability and value, and free
and clear of any lien or security interest except such as may be approved in
writing by Beneficiary;

 

                                (c)           if Trustor shall fail to perform
any covenant or observe any condition contained in the Note, this Deed of Trust,
or any other Loan Document, or Trustor breaches any representation, warranty,
covenant, term or condition of the Note, this Deed of Trust or any other Loan
Document;

 

                                (d)           if Trustor fails to deposit with
Beneficiary any funds as and when required under the Loan Documents;

 

                                (e)           if there is a breach of any
warranty or any material inaccuracy of any representation of Trustor contained
in the Note, this Deed of Trust or any other Loan Document; or should any
representation, document, exhibit, statement, certificate, or schedule furnished
to Beneficiary by Trustor contain any untrue or misleading statement of a
material fact or fail to state any material fact necessary to make the statement
of facts contained therein not misleading, or should the same thereafter become
untrue or misleading in any material respect;

 

                                (f)            if there is any failure to
perform any obligation which is secured by any lien against or interest in the
Property, rights or interests encumbered by this Deed of Trust, regardless of
whether such lien or interest is prior or subordinate to this Deed of Trust, and
which default or failure to perform is not cured within any applicable grace
period or which in any manner threatens the lien of this Deed of Trust;

 

                                (g)           if any of the following shall
occur with respect to the Property, Trustor, any general partner or shareholder
of Trustor, any guarantor of the Note or any owner of the Property:

 

                                                (i)            the appointment
of a receiver, liquidator, or trustee;

 

                                                (ii)           the filing of any
voluntary or involuntary petition for bankruptcy or reorganization;

 

                                                (iii)          if any such
person be unable, or admit in writing an inability, to pay its

 

30

--------------------------------------------------------------------------------


 

debts when due;

 

                                                (iv)          the dissolution,
termination of existence, insolvency or business failure of any such person;

 

                                                (v)           any assignment for
the benefit of creditors;

 

                                                (vi)          the making or
suffering of a fraudulent transfer under applicable federal or state law;

 

                                                (vii)         the concealment of
any of its property in fraud of creditors;

 

                                                (viii)        the making or
suffering of a preference within the meaning of the federal bankruptcy law; or

 

                                                (ix)           the imposition of
a lien through legal proceedings upon any of the Property which is not contested
in the manner permitted by this Deed of Trust;

 

                                (h)           if there is any material default
by Trustor under any lease affecting the Property, or any modification,
surrender, cancellation or termination of any lease with a term of more than one
(1) year (inclusive of any extension options) without Beneficiary’s prior
written consent;

 

                                (i)            if there is any material adverse
change, including, without limitation, actual or threatened removal, demolition,
or other impairment, of the Property or any improvements thereon;

 

                                (j)            if there exists any impending:
(i) condemnation; (ii) rezoning; or (iii) modification or enactment of any
ordinances or regulations, any of which could materially affect any existing or
contemplated improvements on the Property or the use thereof; or

 

                                (k)           if there is any Transfer (as
defined in Paragraph 24 of this Deed of Trust) or further encumbrance of all or
any portion of or interest in the Property in prohibition of the provisions of
Paragraphs 24 and 25 of this Deed of Trust;

 

                28.          Rights and Remedies on Default.  Upon the
occurrence of any default under this Deed of Trust and at any time thereafter,
and subject to Paragraph 9 of the Note with respect to applicable cure periods,
Trustee or Beneficiary may exercise any one or more of the following rights and
remedies:

 

                                (a)           Loan Document Remedies. 
Beneficiary may exercise any right or remedy provided for in the Note or any
other Loan Document.

 

                                (b)           Acceleration.  Beneficiary may
declare the Note and all other sums secured by this Deed of Trust immediately
due and payable.

 

                                (c)           Foreclosure Rights.  In the event
of any default  hereunder, then and in each such event, Beneficiary may declare
all sums secured hereby immediately due and payable either by commencing an
action to foreclose this Deed of Trust as a mortgage, or by the delivery to
Trustee of a written declaration of default and demand for sale and of written
notice of default and of election to cause the Property to be sold, which notice
Trustee shall cause to be duly filed for record in case of

 

31

--------------------------------------------------------------------------------


 

foreclosure by exercise of the power of sale herein.  Should Beneficiary elect
to foreclose by exercise of the power of sale herein, Beneficiary shall also
deposit with Trustee this Deed of Trust and the Note and such receipts and
evidence of expenditures made and secured hereby as Trustee may require, and
notice of sale having been given as then required by law and after lapse of such
time as may then be required by law after recordation of such notice of default,
Trustee, without demand on Trustor, shall sell the Property at the time and
place of sale fixed by it in said notice of sale, either as a whole or in
separate parcels, and in such order as it may determine, at public auction to
the highest bidder upon any terms and conditions specified by Beneficiary and
permitted by applicable law.  Trustee may postpone sale of all or any portion of
the Property by public announcement at such time and place of sale, and from
time to time thereafter may postpone such sale by public announcement at the
time fixed by the preceding postponement.  Trustee shall deliver to such
purchaser its deed or deeds conveying the Property, or any portion thereof, so
sold, but without any covenant or warranty, express or implied.  The recitals in
such deed or deeds of any matters or facts shall be conclusive proof of the
truthfulness thereof.  Any person, including Trustor, Trustee or Beneficiary,
may purchase at such sale.  The power of sale under this Deed of Trust shall not
be exhausted by any one or more sales (or attempts to sell) as to all or any
portion of the Property remaining unsold, but shall continue unimpaired until
all of the Property has been sold by exercise of the power of sale herein
contained and all indebtedness of Trustor to Beneficiary under this Deed of
Trust, the Note or any other Loan Document has been paid in full.

 

                                (d)           Right to Rescind.  Beneficiary,
from time to time before Trustee’s sale, may rescind any such notice of breach
of default and of election to cause the Property to be sold by executing and
delivering to Trustee a written notice of such rescission, which notice, when
recorded, shall also constitute a cancellation of any prior declaration of
default and demand for sale.  The exercise by Beneficiary of such right of
rescission shall not constitute a waiver of any breach or default then existing
or subsequently occurring, or impair the right of Beneficiary to execute and
deliver to Trustee, as above provided, other declarations of default and demand
for sale, and notices of breach or default, and of election to cause the
Property to be sold to satisfy the obligations hereof, nor otherwise affect any
provision, agreement, covenant or condition of the Note and for of this Deed of
Trust or any of the rights, obligations or remedies of the parties hereunder.

 

                                (e)           UCC Remedies.  With respect to all
or any part of the Property that is personal or intangible, Beneficiary shall
have all the rights and remedies of a secured party under the Uniform Commercial
Code as adopted in Nevada.  Upon request, Trustor shall assemble and make such
collateral available to Beneficiary at a place to be designated by Beneficiary
which is reasonably convenient to both parties.  Upon repossession, Beneficiary
may propose to retain the collateral in partial satisfaction of the Note or sell
the collateral at public or private sale in accordance with the Uniform
Commercial Code as adopted in the state where the Property is situated or any
other applicable statute.  Such sale may be held as a part of, distinctive from
or without a trustee’s sale or foreclosure of the real property secured by this
Deed of Trust.  If any notification of disposition of all or any portion of the
collateral is required by law, such notification shall be deemed reasonably and
properly given if mailed at least ten (10) days prior to such disposition.  If
Beneficiary disposes of all or any part of the collateral after default, the
proceeds of disposition shall be applied in the following order:

 

                                                (i)            To the reasonable
expenses of retaking, holding, preparing for sale, selling the collateral, and
the like;

 

 

                                                (ii)           To the reasonable
attorneys’ fees and legal expenses incurred by Beneficiary; and

 

32

--------------------------------------------------------------------------------


 

                                                (iii)          To the
satisfaction of the indebtedness secured by this Deed of Trust.

 

                                (f)            Remedial Advances.  Should
Trustor fail to make any  payment or to do any act as herein provided, then
Beneficiary or Trustee, without obligation so to do and without demand upon
Trustor and without releasing Trustor from any obligation hereof, may (i) make
or do the same in such manner and to such extent as either may deem necessary to
protect the security hereof, Beneficiary or Trustee being authorized to enter
upon the Property for such purposes; (ii) commence, appear in and defend any
action or proceeding purporting to affect the security hereof or the rights or
powers of Beneficiary or Trustee, (iii) pay, purchase, contest, or compromise
any encumbrance, charge, lien, tax or assessment, or the premium for any policy
of insurance required herein; and in exercising any such power, incur any
liability, expend whatever amounts in its absolute discretion it may deem
necessary therefor, including cost of evidence of title, employ counsel and pay
such counsel’s fees.  Beneficiary shall be subrogated to the rights and lien
interests of any person who is paid by Beneficiary pursuant to the terms of this
paragraph.  Trustor shall repay immediately on written notice to Trustor all
sums expended or advanced hereunder by or on behalf of Beneficiary, with
interest from the date of such advance or expenditure at the Default Rate
provided for in the Note, and the repayment thereof shall be secured hereby.

 

                                (g)           Summary Possession.  Beneficiary
may, at its option, and in person or by agent, employee or court-appointed
receiver, enter upon and take possession of the Property and continue any
improvement, repair or renovation thereof at Trustor’s expense and to lease the
same or any part thereof, making such alterations as it determines necessary,
and may terminate in any lawful manner any lease of the Property, exercising
with respect thereto any right or option available to the Trustor.  The entering
upon and taking possession of the Property, the collection of rents, issues and
profits, or the proceeds of fire and other insurance policies or compensation or
awards for any taking or damage of the Property, and the application or release
thereof shall not cure or waive any default or notice of default hereunder or
invalidate any act done pursuant to such notice.

 

                                (h)           Collection of Rents.  Beneficiary
may require any Tenant to make payments of its rent or fees directly to
Beneficiary regardless of whether Beneficiary has taken possession of the
Property.  If any rents are collected by Beneficiary, then Trustor irrevocably
designates Beneficiary as Trustor’s attorney-in-fact to endorse instruments
received in payment thereof in the name of Trustor and to negotiate the same and
collect the proceeds.  Payments by Tenants to Beneficiary in response to
Beneficiary’s demand shall satisfy the obligation for which the payments are
made, whether or not any proper grounds for the demand existed.  Beneficiary may
exercise its rights under this paragraph either in person, by agent or through a
receiver.

 

                                (i)            Beneficiary’s Enforcement of
Leases.  Beneficiary is hereby vested with full power to use all measures, legal
and equitable, deemed by it necessary or proper to collect the rents assigned in
this Deed of Trust, including the right, in person or by agent, employee and
court-appointed receiver, to enter upon the Property, or any part thereof, and
take possession thereof forthwith to the extent necessary to effect the cure of
any default on the part of Trustor as lessor in any leases or upon Trustor’s
default under the Note.  Trustor hereby grants to Beneficiary full power and
authority to exercise all rights, privileges and powers herein granted at any
and all times hereafter, without notice to Trustor, including the right to
operate and manage the Property, make and amend leases and perform any other
acts which are reasonably necessary to protect the value, priority or
enforceability of any security for the Note and use and apply all of the rents
and other income herein assigned to the payment of the costs of exercising such
remedies, of managing and operating the Property, and of any

 

33

--------------------------------------------------------------------------------


 

indebtedness or liability of Trustor to Beneficiary, including, but not limited
to, the payment of taxes, special assessments, insurance premiums, damage
claims, the costs of maintaining, repairing, rebuilding and restoring the
improvements on the Property or of making the same rentable, attorneys’ fees
incurred in connection with the enforcement of this Deed of Trust, and any
principal and interest payments due from Trustor to Beneficiary on said Note and
this Deed of Trust, all in such order as Beneficiary may determine.  Beneficiary
shall be under no  obligation to enforce any of the rights or claims assigned to
it hereunder or to perform or carry out any of the obligations of the lessor
under any leases and does not assume any of the liabilities in connection with
or arising or in any way related to the covenants and agreements of Trustor in
any leases.  It is further understood that this Deed of Trust shall not operate
to place responsibility for the control, care, management or repair of the
Property, or parts thereof, upon Beneficiary nor shall it operate to make
Beneficiary liable for the carrying out of any of the terms and conditions of
any leases, or for any waste of the Property by the lessee under any leases or
by any other party, or for any dangerous or defective condition of the Property
or for any negligence in the management, upkeep, repair or control of the
Property resulting in loss or injury or death to any lessee, invitee, licensee,
employee or stranger, except as may result from the gross negligence or willful
misconduct of Beneficiary after taking possession of the Property hereunder.

 

                                (j)            Beneficiary’s Enforcement of
Contracts.  Beneficiary shall have the right to enforce Trustor’s rights under
all architect contracts and construction contracts and to bring an action for
the breach thereof in the name of Beneficiary or, at Beneficiary’s option, in
the name of Trustor, in the event any architect or contractor breaches their
respective contracts, regardless of whether Beneficiary has acquired or retained
any interest in the Property.  Trustor hereby irrevocably appoints Beneficiary
as its attorney-in-fact for the purposes of the foregoing, which power shall be
durable and coupled with an interest.  Beneficiary does not assume and shall not
be obligated to perform any of Trustor’s obligations under said contracts nor
shall Beneficiary be required to enforce such contracts or bring action for the
breach thereof; provided, however, any performance of the respective contracts
specifically required in writing by the Beneficiary, following any default by
Trustor under the Note or the contracts, and which is properly and timely
undertaken by the contractor or architect, shall be paid for by the Beneficiary
in accordance with the terms and conditions of the contracts.  Such payments
shall be deemed additions to the Note principal and shall bear interest at the
rate provided in the Note from the date of advance to and including the date of
full payment, and shall be secured as a part of said Note principal and interest
by any deed of trust, collateral assignment of leases and rents, security
agreement, guaranty and other documents granted to secure the Note.

 

                                (k)           Appointment of Receiver. 
Beneficiary shall have the right to have a receiver appointed to take possession
of any or all of the Property, with the power to protect and preserve the
Property, to operate the Property preceding foreclosure or sale, to collect the
income from the Property and apply the proceeds, over and above cost of the
receivership, against the accrued interest and principal under the Note.  The
receiver may serve without bond if permitted by law.  Beneficiary’s right to the
appointment of a receiver shall exist whether or not apparent value of the
Property exceeds the indebtedness secured hereby by a substantial amount. 
Employment by Beneficiary shall not disqualify a person from serving as a
receiver.  Upon taking possession of all or any part of the Property, the
receiver or Beneficiary may: (i) use, operate, manage, control and conduct
business on the Property and make expenditures for all maintenance and
improvements as in its judgment are necessary and proper; (ii) collect the
income from the Property and apply such sums to the expenses of use, operation
and management; and (iii) at Beneficiary’s option, complete any construction in
progress on the Property, and in connection therewith, pay bills, borrow funds,
employ contractors and make any changes in plans or specifications as
Beneficiary deems necessary or appropriate.  If the revenues produced by the
Property are insufficient to pay expenses, the receiver may borrow, from
Beneficiary or otherwise, such

 

34

--------------------------------------------------------------------------------


 

sums as the receiver or Beneficiary may deem reasonably necessary for the
purposes stated in this paragraph.  The amounts borrowed or advanced shall be
payable by Trustor on demand and bear interest from the date of expenditure
until repaid at the interest rate then applicable under the Note.  Such sums
shall become a part of the debt secured by this Deed of Trust.

 

                                (l)            Specific Enforcement. 
Beneficiary may specifically enforce any covenant in this Deed of Trust or the
Trustor’s compliance with its warranties herein and may restrain and  enjoin the
breach or prospective breach of any such covenant or the noncompliance with any
condition, and Trustor waives any requirement of the posting of any bond in
connection therewith.

 

                                (m)          General Creditors’ Remedies. 
Beneficiary shall have such other rights and remedies as are available under any
statute or at law or in equity generally, and the delineation of certain
remedies in this Deed of Trust shall not be deemed in limitation thereof.

 

                                (n)           Guaranties.  If Beneficiary at any
time holds additional security for any obligations secured hereby, it may
enforce the terms thereof or otherwise realize upon the sale, at its option,
either before or concurrently herewith or after a sale is made hereunder, and
may apply the proceeds upon the indebtedness secured hereby without affecting
the status of or waiving any right to exhaust all or any other security,
including the security hereunder or thereunder, and without waiving any breach
or default or any right or power whether exercised hereunder or contained herein
or in any such other security.

 

                29.          Application of Sale Proceeds.  After deducting all
costs and expenses of Trustee and of this Trust, including cost of evidence of
title and reasonably attorneys’ fees in connection with sale, as above set
forth, Trustee shall apply the proceeds of sale to payment of all sums expended
under the terms hereof, not then repaid, with accrued interest at the Default
Rate provided for in the Note; all other sums then secured hereby; and the
remainder, if any, to the person or persons legally entitled thereto.

 

                30.          Remedies Cumulative.  No remedy herein conferred
upon or reserved to Trustee or Beneficiary is intended to be exclusive of any
other remedy herein or in any other Loan Document or by law provided or
permitted, and each such remedy shall be cumulative and in addition to every
other such remedy.  Every power or remedy given by this instrument to Trustee or
Beneficiary or to which either of them may be otherwise entitled, may be
exercised concurrently or independently, from time to time and as often as may
be deemed expedient by Trustee or Beneficiary and either of them may pursue
inconsistent remedies.

 

                31.          No Waiver.  No waiver of any default or failure or
delay to exercise any right or remedy by Beneficiary shall operate as a waiver
of any other default or of the same default in the future or a preclusion of any
right or remedy with respect to the same or any other occurrence.

 

                32.          Marshaling.  In case of a sale under this Deed of
Trust, the said Property, real, personal and mixed, may be sold in one or more
parcels.  Neither Trustee nor Beneficiary shall be required to marshal Trustor’s
assets.

 

                33.          Jury Trial Waiver.  TRUSTOR HEREBY WAIVES ALL
RIGHTS TRUSTOR MAY HAVE TO A JURY TRIAL IN ANY ACTION RELATED TO THIS DEED OF
TRUST.  TRUSTOR HAS READ AND UNDERSTANDS THE FOREGOING AND ACKNOWLEDGES THAT IT
IS GIVING UP ITS RIGHT TO A JURY TRIAL.

 

35

--------------------------------------------------------------------------------


 

 

/s/ EPE

 

/s/ EPE

Initial

 

Initial

 

                34.          Trustor’s Indemnification.  Trustor agrees to
indemnify and hold harmless Trustee and Beneficiary from and against any and all
losses, penalties, claims, charges, costs and expenses (including attorneys’
fees and disbursements) which may be imposed on, incurred or paid by or asserted
against Trustee and or Beneficiary by reason or on account of, or in connection
with: (a) any default by Trustor hereunder or under any other Loan Document; (b)
Trustee’s and Beneficiary’s good faith and commercially reasonable exercise of
any of their rights and remedies or the performance of any of their duties
hereunder or under the other documents to which Trustor is a party; (c) the
construction, reconstruction or alteration of the Property; (d) any negligence,
willful misconduct or failure to act of Trustor, or any negligence, willful
misconduct or failure to act of any lessee of the Property, or any of their
respective agents, contractors, subcontractors, servants, employees, licensees
or invitees; (e) any accident, injury, death or damage to any person or property
occurring in, on or about the Property or any street, drive, sidewalk, curb or
passageway adjacent thereto; or (f) any failure of Trustor to file any tax
reports or returns referred to in this Deed of Trust.  The indemnity provided
under subsection (f) of this section shall also extend to counsel for  the
Beneficiary.  Any amount payable to Trustee, Beneficiary or counsel for
Beneficiary under this paragraph shall be due and payable within ten (10) days
after demand therefor and receipt by Trustor of a statement from Trustee,
Beneficiary and/or counsel for Beneficiary setting forth in reasonable detail
the amount claimed and the basis therefor, and such amounts shall bear interest
at the Default Rate (as defined in the Note) from and after the date such
amounts are paid by Beneficiary, Trustee or counsel for Beneficiary until paid
in full by Trustor.  Trustor’s obligations under this paragraph shall not be
affected by the absence or unavailability of insurance covering the same or by
the failure or refusal by any insurance carrier to perform any obligation on its
part under any such policy of insurance.  If any claim, action or proceeding is
made or brought against Trustor or Beneficiary which is subject to the indemnity
set forth in this paragraph, Trustor shall resist or defend against the same, if
necessary in the name of Trustee and Beneficiary, by attorneys for Trustor’s
insurance carrier (if the same is covered by insurance) or otherwise by
attorneys approved by Beneficiary.  Notwithstanding the foregoing, Trustee and
Beneficiary, in their reasonable discretion, may engage their own attorneys to
resist or defend, or assist therein, and Trustor shall pay or, on demand, shall
reimburse Trustee and Beneficiary for the payment of the reasonable fees and
disbursements of said attorneys.  The indemnity provided for herein shall
survive execution and delivery of this Deed of Trust, repayment of the loan
secured by this Deed of Trust and foreclosure, whether by power of sale pursuant
to this Deed of Trust or by deed of trust in lieu of foreclosure.

 

                35.          Attorneys’ Fees; Costs.  Trustor agrees to
reimburse Beneficiary for all costs, expenses and reasonable attorneys’ fees
that Beneficiary incurs in connection with the realization or enforcement of any
obligation or remedy contained in the Note or any other Loan Document, with or
without litigation, including without limitation any costs, expenses and fees
incurred:  (a) on appeal; (b) in any arbitration or mediation; (c) in any action
contesting or seeking to restrain, enjoin, stay, or postpone the exercise of any
remedy in which Beneficiary prevails; (d) in any bankruptcy, probate,
receivership or other proceeding involving Trustor; and (e) in connection with
all negotiations, documentation, and other actions relating to any work-out,
compromise, settlement or satisfaction of the debt secured hereby or settlement
of any debt secured by this Deed of Trust or any other Loan Document.  All such
costs, expenses and fees shall be due and payable upon demand, shall bear
interest from the date incurred through the date of collection at the highest
rate stated in the Note (including the Default Rate), and shall be secured by
this Deed of Trust.

 

36

--------------------------------------------------------------------------------


 

                36.          Acceptance by Trustee.  Trustee accepts this Trust
when this Deed, duly executed and acknowledged, is made a public record as
provided by law.

 

                37.          Successor Trustee.  Trustee may resign by an
instrument in writing addressed to Beneficiary, or Trustee may be removed at any
time with or without cause by an instrument in writing executed by Beneficiary
and duly recorded.  In case of the death, resignation, removal or
disqualification of Trustee or if for any reason Beneficiary shall deem it
desirable to appoint a substitute or successor trustee to act instead of Trustee
herein named or any substitute or successor trustee, then Beneficiary shall have
the right and is hereby authorized and empowered to appoint a successor trustee,
or a substitute trustee, without other formality than appointment and
designation in writing executed and acknowledged by Beneficiary and the
recordation of such writing in the office where this Deed of Trust is recorded,
and the authority hereby conferred shall extend to the appointment of other
successor and substitute trustees successively.  Such appointment and
designation by Beneficiary shall be full evidence of the right and authority to
make the same and of all facts herein recited.  If such appointment is executed
on behalf of Beneficiary by an officer of Beneficiary, such appointments shall
be conclusively presumed to be executed with authority and shall be valid and
sufficient without proof of any action by the Trustee or any officer of
Beneficiary.  Upon the making of such appointment and designation, all of the
estate and title of Trustee in the Property shall vest in the named successor or
substitute trustee and it shall thereupon succeed to and shall hold, possess and
execute all the rights,  powers, privileges, immunities and duties herein
conferred upon Trustee; but, nevertheless, upon the written request of
Beneficiary or of the successor substitute trustee, the Trustee shall execute
and deliver an instrument transferring to such successor or substitute trustee
all of the estate and title in the Property of the trustee so ceasing to act,
together with all the rights, powers, privileges, immunities and duties herein
conferred upon Trustee, and shall duly assign, transfer and deliver any of the
properties and moneys held by the Trustee hereunder to said successor or
substitute trustee.  All references herein to Trustee shall be deemed to refer
to any trustee (including any successor or substitute, appointed and designated,
as herein provided) from time to time acting hereunder.  Trustor hereby ratifies
and confirms any and all acts which Trustee herein named or its successor or
successors, substitute or substitutes, in this Deed of Trust, shall do lawfully
by virtue hereof.

 

                38.          Reconveyances.  Upon Trustee’s receipt of a written
request from Beneficiary stating that all sums secured hereby have been paid,
together with the original counterparts of this Deed of Trust and the Note for
cancellation and delivery to the Trustor and the Trustee’s fees, Trustee shall
reconvey, without warranty, the Property then held hereunder.  The recitals in
any reconveyance executed under this Deed of Trust of any matters or facts shall
be conclusive proof of the truthfulness thereof.  The grantee in such
reconveyance may be described as “the person or persons legally entitled
thereto.”

 

                39.          Releases.  No Property shall be released from the
lien of this Deed of Trust and no person shall be released from liability under
the Note or any other obligation secured hereby except in the manner herein
specified.  Without affecting the liability of any other person for the payment
of any obligation herein mentioned (including Trustor should it convey said
Property) and without affecting the lien or priority hereof upon any Property
not released, Beneficiary may, without notice, release any person so liable,
extend the maturity or modify the terms of any such obligation, grant other
indulgences, make future or other advances to Trustor or any one or more parties
comprising Trustor, assign or in any manner transfer this Deed of Trust, release
or reconvey or cause to be released or reconveyed at any time all or part of the
said Property described herein, take or release any other security or make
compositions or other arrangements with debtors.  Beneficiary may also accept

 

37

--------------------------------------------------------------------------------


 

additional security, either concurrently herewith or thereafter, and sell the
same or otherwise realize thereon, either before, concurrently with, or after
sale hereunder.

 

                40.          Beneficiary’s Consents.  At any time, upon written
request of Trustor, payment of Beneficiary’s fees and presentation of this Deed
of Trust and said Note or endorsement (in case of full reconveyance, for
cancellation and retention), without affecting the liability of any person for
the payment of the indebtedness, Beneficiary may:  (a) consent to the making of
any map or plat of said Property; (c) join in granting any easement or creating
any restriction thereon; (c) join in any subordination or other agreement
affecting this Deed of Trust or the lien or charge thereof; and (d) reconvey,
without warranty, all or any part of the Property.

 

                41.          Usury Disclaimer.  It is the specific intent of
Trustor and Beneficiary that the Note bear a lawful rate of interest.  If any
court of competent jurisdiction should determine that the interest rates (and
any other charges or costs set forth in the Note which may be deemed to be an
interest charge) therein provided for exceed that which is statutorily permitted
for the type of transaction evidenced thereby, the interest rates (and other
applicable charges or costs) shall be reduced to the highest rate permitted by
applicable law, with any excess interest theretofore collected being applied
against the Note principal or, if such principal has been fully repaid, returned
to Trustor on demand.  In addition to the foregoing, Trustor acknowledges that
Beneficiary is a federal savings bank organized under the laws of the United
States of America and that the loan secured hereby is intended to be exempt from
the provisions of all applicable usury laws.

 

                42.          Further Assurances.  Trustor, from time to time,
within fifteen (15) days after request by Beneficiary, shall execute,
acknowledge and deliver to Beneficiary, such chattel mortgages, security
agreements or other similar security instruments, in  form and substance
reasonably satisfactory to Beneficiary, covering all property of any kind
whatsoever owned by Trustor or in which Trustor has any interest which, in the
reasonable opinion of Beneficiary, is essential to the operation of the Property
covered by this Deed of Trust.  Trustor shall further, from time to time, within
fifteen (15) days after request by Beneficiary, execute, acknowledge and deliver
any financing statement, renewal, affidavit, certificate, continuation statement
or other document as Beneficiary may reasonably request in order to perfect,
preserve, continue, extend or maintain the security interest under, and the
priority of, this Deed of Trust and the priority of such chattel mortgage or
other security instrument.  Trustor further agrees to pay to Beneficiary on
demand all reasonable costs and expenses incurred by Beneficiary in connection
with the preparation, execution, recording, filing and refiling of any such
instrument or document, including the charges for examining title and any
required title endorsements.  However, neither a request so made by Beneficiary
nor the failure of Beneficiary to make such request shall be construed as a
release of such Property, or any part thereof, from the conveyance of title by
this Deed of Trust, it being understood and agreed that this covenant and any
such chattel mortgage, security agreement or other similar security instrument
delivered to Beneficiary are cumulative and given as additional security.

 

                43.          Time of Performance.  Time is of the essence hereof
in connection with all obligations of Trustor herein and in all Loan Documents.

 

                44.          Notices.  Any notice required or permitted to be
given under this Deed of Trust shall be in writing and shall be served
personally, or delivered or sent by a national overnight delivery company or by
United States mail, registered or certified mail, postage prepaid, return
receipt requested, and addressed as follows:

 

38

--------------------------------------------------------------------------------


 

If to Trustor:

 

PAUL-SON GAMING SUPPLIES, INC.

 

 

A NEVADA CORPORATION

 

 

1700 SOUTH INDUSTRIAL ROAD

 

 

LAS VEGAS, NEVADA 89102

 

 

Fax No. 702-384-3863

 

 

 

If to Beneficiary:

 

 

 

 

JACKSON FEDERAL BANK

 

 

145 S. STATE COLLEGE BOULEVARD, SUITE 600

 

 

BREA, CALIFORNIA 92821

 

 

Attention:    LOAN SERVICING DEPT.

 

 

Fax No.    714-990-7319

 

 

Any such notices shall be deemed delivered upon delivery or refusal to accept
delivery as indicated in writing by the person attempting to make personal
service, on the U.S. Postal Service return receipt or by similar written advice
from the overnight  delivery company; provided, however, that if any such notice
shall also be sent by electronic transmission device, such as telex, telecopy,
fax machine or computer, such notice shall be deemed given at the time and on
the date of machine transmittal if the sending party receives a written send
verification on its machine and promptly sends a duplicate notice by personal
service, mail or overnight delivery in the manner described above.  Any party to
whom notices are to be sent pursuant to this Deed of Trust may from time to time
change its address for future communication hereunder by giving notice in the
manner prescribed herein to all other parties hereto, provided that the address
change shall not be effective until five (5) business days after giving of
notice of the address change.

 

                45.          Beneficiary’s Right to Inspect.  Beneficiary and
its agents and representatives may enter upon the Property at all reasonable
times to attend to Beneficiary’s interest and to inspect the Property.

 

                46.          Reports and Statements.  Trustor shall deliver to
Beneficiary, within ninety (90) days after the end of each of Trustor’s fiscal
years, and within twenty (20) days after Beneficiary’s request in the event of
any default by Trustor, reasonably detailed operating statements and occupancy
reports in form satisfactory to Beneficiary covering the Property, both
certified as correct by Trustor.  At Beneficiary’s option, such operating
statements shall be prepared by an independent certified public accountant at
Trustor’s expense.  If Beneficiary so requests, such statements shall specify,
in addition to other information requested by Beneficiary, the rents and profits
received from the Property, the disbursements made for such period and the name
of each Tenant and a summary of the terms of its lease or rental arrangement. 
Trustor shall permit Beneficiary or its representative to examine all books and
records pertaining to the Property and shall deliver to Beneficiary all
financial statements, credit reports and other documents pertaining to the
financial condition and obligations of Trustor or any Tenant and all rental,
income and expense statements, audits and tax returns relating to the Property.

 

                47.          Assignment by Beneficiary; Participation. 
Beneficiary may assign this Deed of Trust in whole or in part to any person and
may grant participation in any of its rights under this Deed of Trust, without
notice and without affecting Trustor’s liability under this Deed of Trust.  In
connection with any proposed assignment, participation or similar arrangement,
Beneficiary may make available to any person all credit and financial data
furnished or to be furnished to Beneficiary by Trustor or any

 

39

--------------------------------------------------------------------------------


 

guarantor of the Note.  Trustor agrees to provide to the person designated by
Beneficiary any information as such person may reasonably require to form a
decision regarding the proposed assignment, participation or other arrangement. 
Trustor may not assign this Deed of Trust to any person at any time, except in
connection with a transaction approved in writing by Beneficiary under the terms
of this Deed of Trust.

 

                48.          Multiple Trustors.  If Trustor is comprised of more
than one (1) person or entity, then the term “Trustor” shall refer to all such
persons or entities collectively and to each such person or entity individually,
such that all obligations, covenants, warranties, requirements, restrictions and
other provisions of this Deed of Trust shall apply both collectively and
individually.  If Trustor is comprised of more than one (1) person or entity,
then each of such persons or entities shall be jointly and severally liable for
the indebtedness secured by this Deed of Trust, for the performance of Trustor’s
obligations under the Loan Documents and for any default on the part of any one
or more of the persons or entities comprising Trustor.  This Deed of Trust shall
be so construed that, wherever applicable, the use of the singular number shall
include the plural number, the use of the plural number shall include the
singular number, the use of any gender shall be applicable to all genders, and
shall likewise be so construed as applicable to and including a corporation. 
Any act, event or omission which is hereby defined as a default on the part of
Trustor shall likewise be a default on the part of Trustor should the same exist
with respect to any one or more parties comprising Trustor.

 

                49.          Legal Relationships.  The relationship between
Beneficiary and Trustor is that of lender and borrower, and no partnership,
joint venture or other similar relationship shall be inferred from this Deed of
Trust.  Trustor shall not have the right or authority to make representations,
act or incur debts or liabilities on behalf of Beneficiary.  Trustor is not
executing this Deed of Trust as an agent or nominee for an undisclosed
principal, and no third party beneficiaries are or shall be created by the
execution of this Deed of Trust, other than by the assignment by Beneficiary of
this Deed of Trust.

 

                50.          Community Property.  If Trustor includes any
married person, then that married person’s separate and community property
interests in the Property and the community property interests of his or her
spouse in the Property are encumbered by this Deed of Trust.

 

                51.          Modification.  This Deed of Trust may be amended,
modified, changed or varied only by a written agreement signed by the parties
hereto.  No requirement of this Deed of Trust may be waived at any time except
in a writing signed by Beneficiary and any such waiver shall be effective only
as to its terms and on a single occasion.  Neither Beneficiary’s delay or
omission in exercising any right, power or remedy under this Deed of Trust upon
default of Trustor nor Beneficiary’s failure to insist upon strict performance
of any of the covenants or agreements contained in this Deed of Trust shall be
construed as a waiver of any such right, power, remedy, covenant or agreement or
as an acquiescence in Trustor’s breach or default.  By accepting payment of any
sum secured by this Deed of Trust after its due date, Beneficiary does not waive
its right to require prompt payment of any other sums when due or to declare
default for failure to pay.

 

                52.          Successors.  Subject to the prohibitions against
Trustor’s assignments herein, this Deed of Trust shall inure to the benefit of
and bind all of the parties, their successors, estates, heirs, personal
representatives and assigns.

 

                53.          Partial Invalidity.  If a court of competent
jurisdiction finally determines that any provision of this Deed of Trust is
invalid or unenforceable, the court’s determination shall not affect the
validity or enforceability of the remaining provisions of this Deed of Trust. 
In such event, this Deed of

 

40

--------------------------------------------------------------------------------


 

Trust shall be construed as if it did not contain the particular provision that
was determined to be invalid or unenforceable.  No such determination shall
affect any provision of this Deed of Trust to the extent that it is otherwise
enforceable under the laws of any other applicable jurisdiction.

 

                54.          Mutual Negotiation.  Beneficiary and Trustor
confirm that they have mutually negotiated this Deed of Trust and that none of
the terms or provisions of this Deed of Trust shall be construed against either
party.

 

                55.          Paragraph Headings.  The paragraph headings are for
convenience only and in no way define, limit, extend or describe the scope or
intent of this Deed of Trust or any of its  provisions.

 

                56.          Applicable Law.  This Deed of Trust and the rights
of the parties hereunder shall be governed by, construed and enforced in
accordance with the laws of the state where the Property is located.

 

                57.          Entire Agreement.  This Deed of Trust and the other
Loan Documents, including any exhibits or addenda, contain the entire agreement
of the parties with respect to the subject matter hereof.

 

                58.          Fixture Filing.  This Deed of Trust constitutes a
fixture filing as defined in Sections 104.9313 and 104.9-402(6) of the Nevada
Uniform Commercial Code as adopted in Nevada, as amended or recodified from time
to time.  This Deed of Trust is to be recorded in the real estate records of the
County in which the Property is located and covers goods which are, or are to
become, fixtures.

 

                59.          Survival of Representations and Warranties.  All of
the representations and warranties contained in this Deed of Trust shall be true
and correct at all times during the term of the Loan secured hereby until full
repayment of such loan and performance of all obligations of Trustor under the
Note and all other Loan Documents.

 

                IN WITNESS WHEREOF, Trustor has executed this Deed of Trust on
the date first written above.

 

This Agreement may be executed in counterparts, all of which shall be deemed one
and the same instrument and all of the signature pages of which may be attached
to a single counterpart hereof for recording and any other purposes; however,
the failure of refusal of any one or more persons to execute this Agreement
shall not render any provision hereof invalid or unenforceable against any
person who does execute the same.

 

TRUSTOR:

 

PAUL-SON GAMING SUPPLIES, INC., A NEVADA CORPORATION

 

 

 

BY:

/s/ Eric P. Endy

 

ERIC P. ENDY, PRESIDENT

 

 

41

--------------------------------------------------------------------------------


 

State of Nevada

County of Clark

 

 

On February 28, 2002, before me, Tina D. Taylor personally appeared

Eric P. Endy

personally known to me (or proved to me on the basis of satisfactory evidence)to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature

/s/ Tina D. Taylor

 

NOTARY PUBLIC

STATE OF NEVADA

County of Clark

TINA D. TAYLOR

Appt. No. 92-4008-1

My Appt. Expires July 5, 2004

 

State of

County of

 

 

On                                                                           ,
before
me,                                                                           
personally appeared personally known to me (or proved to me on the basis of
satisfactory evidence)to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

 

42

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION
Exhibit “A”

 

That portion of the South Half (S ½) of the Northeast Quarter (NE ¼) and a
portion of the North Half (N ½) of the Southeast Quarter (SE ¼) of Section 4,
Township 21, Range 61 East, M.D.M., described as follows:

 

Parcel Two (2) as shown by map thereof in File 44 of Parcel Maps, Page 15, in
the Office of the County Recorder of Clark County, Nevada, recorded August 06,
1984 in Book 1968 as Document No. 1927769, Official Records.

 

ESCROW NUMBER:                         01125894-029-TDS

 

PROPERTY ADDRESS:                    1700 S. Industrial

                                                                Las Vegas, NV

A.P.N.:                                                   162-04-704-001     
162-04-609-009

 

 

43

--------------------------------------------------------------------------------


 

DESCRIPTION OF PERSONAL PROPERTY

 

                All equipment, machinery, fixtures, goods, inventory, accounts,
deposit accounts, money, general intangibles, contract rights, documents,
documents of title, instruments and chattel paper, as those terms are defined in
the Nevada Uniform Commercial Code as adopted in Nevada, and all other personal
property of every kind and description, whether now existing or hereafter
acquired, now or at any time hereafter attached to, erected upon, situated in or
upon, forming a part of, appurtenant to, used in the construction or operation
of or in connection with, or arising from the use or enjoyment of all or any
portion of, or from any lease or agreement pertaining to the Property owned by
Trustor (but excluding the personal property of any tenants of the Property,
unless Trustor has acquired an interest therein) including, without limitation:

 

                All income, rents, royalties, revenue, issues, profits, proceeds
and other benefits from any and all of the Property;

 

                All deposits made with or other security given to governmental
entities or utility companies by Trustor with respect to the Property and the
improvements thereon, and all advance payments of insurance premiums made by
Trustor with respect thereto and all claims or demands relating to such
deposits, other security and/or such insurance;

 

                All fixtures now or hereafter affixed to the Property, including
all buildings, structures and improvements of every kind and description now or
hereafter erected or placed thereon and any and all machinery, motors,
elevators, boilers, equipment (including, without limitation, all equipment for
the generation or distribution of air, water, heat, electricity, light, fuel or
refrigeration or for ventilating or air conditioning purposes or for sanitary or
drainage purposes or for the removal of dust, refuse or garbage), partitions,
appliances, furniture, furnishings, building service equipment, building
materials, supplies, ranges, refrigerators, cabinets, laundry equipment, hotel,
kitchen and restaurant equipment, computers and software, radios, televisions,
awnings, window shades, venetian blinds, drapes and drapery rods and brackets,
screens, carpeting and other floor coverings, lobby furnishings, games and
recreational and swimming pool equipment, elevators, cleaning and sprinkler
systems, fire extinguishing apparatus and equipment, incinerators and other
property of every kind and description now or hereafter placed, attached,
affixed or installed in such buildings, structures, or improvements (all of such
fixtures being referred to hereinafter as the “Improvements”);

 

                All damages, royalties and revenue of every kind, nature and
description whatsoever that Trustor may be entitled to receive, either before or
after any default hereunder, from any person or entity owning or having or
hereafter acquiring a right to the oil, gas or mineral rights and reservations
of the Property;

 

                All proceeds and claims arising on account of any damages to or
taking of the Property or the Improvements thereon or any part thereof, and all
causes of action and recoveries for any loss or diminution in the value of the
Property or the Improvements;

 

                All licenses (including, but not limited to, any operating
licenses or similar licenses), contracts, management contracts or agreements,
franchise agreements, permits, authorities or certificates required or used in
connection with the ownership of, or the operation of maintenance of the
Improvements or any Business;

 

Exhibit “B”

 

 

44

--------------------------------------------------------------------------------


 

 

                All present and future accounts, general intangibles, chattel
paper, contract rights, deposit accounts, instruments and documents as those
terms are defined in the Uniform Commercial Code, now or hereafter relating or
arising with respect to the Property and for the use thereof or any improvements
thereto, including, without limitation: (i) all rights to the payment of money,
including escrow proceeds arising out of the sale or other disposition of all or
any portion of the Property; (ii) all plans, specifications and drawings
relating to the development of the Property and/or any construction thereon;
(iii) all use permits, occupancy permits, development agreements, construction
and building permits and all other permits and approvals required by any
governmental or quasi-governmental authority in connection with the development,
construction, use, occupancy or operation of the Property; (iv) any and all
agreements relating to the development, construction, use, occupancy and for
operation of the Property between Trustor and any contractor, subcontractor,
project manager or supervisor, architect, engineer, laborer or supplier of
materials; (v) all lease or rental agreements; (vi) all names under which the
Property is now or hereafter known and all rights to carry on business under any
such names or any variant thereof; (vii) all goodwill relating to the Property
and for the development, construction, use, occupancy or operation thereof;
(viii) all insurance proceeds and condemnation awards arising out of or
incidental to the ownership, development, construction, use, occupancy or
operation of the Property; (ix) all reserves, deferred payments, deposits,
refunds, cost savings, bonds, insurance policies and payments of any kind
relating to the Property; (x) all loan commitments issued to debtor in
connection with any sale or financing of the Property; and (xi) all supplements,
modifications and amendments to the foregoing.

 

                All water rights appurtenant to the Property together with all
pumping plants, pipes, flumes and ditches, all rights to the use of water as
well as the rights in ditches for irrigation of the Property, all water stock
relating to the Property, shares of stock or other evidence of ownership of any
part of the Property that is owned by Trustor in common with others, and all
documents of membership in any owners’ or members’ association or similar group
having responsibility for managing or operating any part of the Property;

 

                All plans and specifications prepared for entitlement or
development of the Property or construction of the Improvements and all studies,
data and drawings relating thereto; and also all contracts and agreements of
Trustor relating to the aforesaid plans and specifications or to the aforesaid
studies, data and drawings, or to the entitlement or development of the Property
or construction of the Improvements; and

 

                All sales agreements, deposit receipts, escrow agreements and
other ancillary documents and agreements entered into with respect to the sale
to any purchasers of any part of the Property or of any buildings or structures
on the Property, together with all deposits and other proceeds of the sale
thereof.

 

                All landscaping, trees and other plants and crops growing on the
Property, all crops harvested and all net sale proceeds from crops harvested,
packed and sold, all maintenance buildings and agricultural equipment located on
the Property, and any and all other property now or hereafter located on or at
the Property and used in connection with any farming operations conducted upon
the Property.

 

                To the extent not already included within the foregoing
categories, all inventory, accounts receivable, furniture, fixtures, equipment
and other personal property of or related to or used in the operation of any
Business.

 

                All replacements, repairs and substitutions of, and accessions
and additions to, any of the

 

45

--------------------------------------------------------------------------------


 

foregoing.

 

                All proceeds of any of the foregoing, including, without
limitation, proceeds of any voluntary or involuntary disposition or claim
respecting any thereof (pursuant to judgment, condemnation award or otherwise)
and all goods, documents, instruments, general intangibles, chattel paper and
accounts, wherever located, acquired with cash proceeds of any of the foregoing
or proceeds thereof.

 

46

--------------------------------------------------------------------------------


 

RIDER TO DEED OF TRUST, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND FIXTURE FILING

 

OPERATING AND FINANCIAL STATEMENTS COVENANTS

 

        THIS OPERATING AND FINANCIAL STATEMENTS COVENANTS (“Rider”) is attached
to and made a part of that certain Deed of Trust, Security Agreement, Assignment
of Rents and Fixture Filing dated FEBRUARY 22, 2002 (the “Deed of Trust”)
executed as “Trustor” by PAUL-SON GAMING SUPPLIES, INC., A NEVADA CORPORATION in
favor and for the benefit of JACKSON FEDERAL BANK, a Federal Savings Bank, as
“Beneficiary” encumbering, among other things, that certain property more
particularly described therein commonly known as 1700 SOUTH INDUSTRIAL ROAD, LAS
VEGAS, NEVADA, 89102, with reference to the following facts:

 

R E C I T A L S

 

        A.        Borrower proposes to borrow from Beneficiary a loan to be
evidenced by the Note defined in Section 1 of the Deed of Trust (the “Loan”). 
The Loan is secured by the Deed of Trust and all other Loan Documents (as
defined in Section 7 of the Note).  The Deed of Trust encumbers the “Property”
as more fully described in therein.

 

        B.        Beneficiary has determined that the continuing financial
strength of Borrower, the Property and the following persons, whether guarantors
of all or part of the Loan, direct or indirect constituent owners of Borrower,
or other persons, namely PAUL-SON GAMING SUPPLIES, INC., A NEVADA CORPORATION
AND PAUL-SON GAMING CORPORATION, A NEVADA CORPORATION (collectively, the
“Borrower Parties”), is a material concern in its continuing administration of
the Loan.

 

        C.        As a condition precedent to its making the Loan, Beneficiary
has required that this Rider, as separately initialed by Borrower, be attached
to and be a part of the Deed of Trust.

 

        NOW, THEREFORE, in order to induce Beneficiary to make the Loan, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower agrees as follows:

 

        1.         Delivery of Operating and Financial Statements and Rent
Rolls.  Borrower shall deliver or cause to be delivered to Beneficiary, within
one hundred twenty (120) days after the end of 2002 and within one hundred
twenty (120) days after the end of each subsequent fiscal year that ends before
the Loan is repaid in full, the following items, each in form and substance
satisfactory to Beneficiary:

 

                    (a)       A detailed, itemized, cash-basis operating
statement setting forth each item of operating income and operating expense for
the Property during such portion of the immediately preceding fiscal year that
the Property was owned by Borrower and any additional information concerning the
Property that Beneficiary may request.

 

                    (b)       A detailed current, certified rent roll indicating
each tenant’s name, unit number, expiration date, monthly rental and other
payment obligations and any outstanding delinquencies, and any other information
requested by Beneficiary.

 

RIDER — Page 1 of 2

 

47

--------------------------------------------------------------------------------


 

                    (c)       True and complete financial statements of Borrower
and of each Borrower Party for the immediately preceding fiscal year, including
a balance sheet and income statement, all in reasonable detail and certified by
the applicable person as accurately reflecting its financial condition as of the
date of such financial statements.

 

                    (d)       A true and complete copy of the Federal Income Tax
Returns (including all Schedules and Attachments) of Borrower and of each
Borrower Party for the immediately preceding fiscal year; provided, however,
that such copies of any return shall not be required earlier than concurrently
with the filing thereof.

 

        2.         Financial Statement Charge.  In the event any item described
in Section 1 above is not duly and timely received by Beneficiary, Borrower
shall pay to Beneficiary immediately upon demand a late charge (collectively,
the “Financial Statement Charge”) in an amount equal to the sum of (i)
one-quarter of one percent (0.25%) of the maximum permitted principal balance of
the Loan; plus (ii) the product of twenty percent (20%) of the amount of (i)
above, multiplied by the number of months after the date Beneficiary notifies
Borrower that such item was not timely received in full compliance with Section
1 above until the date such item is actually received by Beneficiary in full
compliance therewith.  Borrower hereby acknowledges that the actual damage
Beneficiary shall sustain as a result of Borrower’s failure to duly and timely
submit such items is extremely difficult to estimate and that the Financial
Statement Charge represents a reasonable approximation of the same.  The
Financial Statement Charge shall be assessed for and due and payable with each
such item to which it applies without demand.  The imposition or collection of a
Financial Statement Charge shall in no event be in lieu of any other remedy of
Beneficiary and a failure to collect the same shall not constitute a waiver of
Beneficiary’s right to require a Financial Statement Charge with respect to any
prior or subsequent required item.

 

 

        IN WITNESS WHEREOF, this Rider has been duly initialed by the Borrower
as part of the Deed of Trust.

 

/s/ E.P.E.

E.P.E.

 

 

RIDER — Page 2 of 2

 

CLARK COUNTY, NEVADA

JUDITH A. BANDEVER, RECORDER

RECORDED AT REQUEST OF:

UNITED TITLE OF NEVADA

03-6-2002   08:01

 

JBR   32

BOOK: 20020306

 

INST:  00301

FEE:   45.00

 

RPTT:   .00

TRUST DEED

 

 

 

 

48

--------------------------------------------------------------------------------


 

Loan No: 7000904776

 

REPAYMENT GUARANTY

 

                THIS REPAYMENT GUARANTY (“Guaranty”) is made and entered as of
FEBRUARY 22, 2002 by PAUL-SON GAMING CORPORATION, A NEVADA CORPORATION, jointly
and severally (hereinafter collectively, “Guarantor”) in favor and for the
benefit of JACKSON FEDERAL BANK (hereinafter referred to as “Lender”).

 

R E C I T A L S

 

A.            Lender has agreed to make a loan (the “Loan”) in the amount of up
to NINE HUNDRED NINETY FIVE THOUSAND AND 00/100THS DOLLARS ($995,000.00) to
PAUL-SON GAMING SUPPLIES, INC., A NEVADA CORPORATION (“Borrower”), to be secured
by that certain real property (the “Property”) located in the City of LAS VEGAS,
County of CLARK, State of Nevada and more particularly described in Exhibit “A”
hereto.  The Loan is evidenced by a Promissory Note Secured by Deed of Trust
(the “Note”) of even date herewith, executed by Borrower in favor of Lender and
is secured by that certain Deed of Trust, Assignment of Rents, Security
Agreement, and Fixture Filing of even date herewith, executed by Borrower in
favor of Lender (“Deed of Trust”) and other Loan Documents (as defined in the
Note), Borrower has also executed an Environmental Indemnity Agreement of even
date herewith in favor of Lender (“Environmental Indemnity”).

 

B.            The undersigned desire and specifically intend to induce Lender to
make the Loan and recognize and intend that Lender will materially rely upon
these presents in so doing.

 

A G R E E M E N T

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the undersigned, Guarantor
agrees with and for the specific benefit of Lender, its successors,
participants, endorsees and assigns, as follows:

 

1.  Agreement of Guaranty.  Guarantor hereby unconditionally and irrevocably
guarantees to Lender, and Lender’s successors, participants, endorsees and
assigns, the due performance and full and prompt payment, whether at maturity or
by acceleration or otherwise, of any and all obligations and indebtedness of
Borrower to Lender including, without limitation, that pertaining to the Loan
(or evidenced in the documents now or hereafter evidencing or securing the
Loan), including, without limitation, all principal, interest, late charges,
remedial advance reimbursements, future advances, costs of collection and
attorneys’ fees, and any and all other amounts due under the Note and any and
all instruments securing the Note or related thereto.  This Guaranty also
includes and Guarantor shall be liable for all liabilities of Lender as a result
of Lender’s ownership of the Property following a foreclosure, sale under the
Deed of Trust, either pursuant to judicial decree or by power of sale or by deed
in lieu of foreclosure (a “Foreclosure”) to the extent incurred as a result of
failure of Borrower to perform any of its obligations under the Loan Documents
and/or the Environmental Indemnity, such as, but not limited to the payment of
debts to any third parties, the maintenance of insurance on the Property, the
payment of taxes and assessments, and compliance

 

 

49

--------------------------------------------------------------------------------


 

 

with all laws and regulations, including all laws and regulations pertaining to
the use, storage or disposal of asbestos and hazardous or toxic materials or
waste.  Guarantor also unconditionally and irrevocably guarantees that the Deed
of Trust constitutes a lien against the Property of the first and highest
priority and also agrees to hold Lender harmless from any and all losses,
damages and liabilities which are caused by the existence or imposition of any
lien against the Property which is not subordinate to the Deed of Trust.  All of
the obligations referred to in this paragraph are hereinafter collectively
referred to as the “Indebtedness.”

 

2.  Description of Indebtedness.  The word “Indebtedness” is used herein in its
most comprehensive sense, and includes any and all advances (including those
made by Lender to protect, enlarge or preserve the priority, propriety or amount
of its lien(s) against mechanics’ liens, equitable liens, statutory claims or
otherwise), debts, obligations and liabilities of Borrower heretofore, now, or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not, absolute or contingent, liquidated or
nonliquidated, determined or undetermined, and whether Borrower may be liable
individually or jointly with others, or whether recovery upon the Indebtedness
may be or hereafter becomes barred by any statute of limitations, or whether the
Indebtedness may be or hereafter becomes otherwise unenforceable.  This is a
continuing guaranty relating to the Indebtedness, including that arising under
subsequent or successive transactions which shall either continue or increase
the Indebtedness, or from time to time renew it after it has been satisfied. 
Guarantor’s liability hereunder shall continue until the full and complete
satisfaction of the Indebtedness.

 

3.  Assignment of Accounts.  In addition to all liens upon, and rights of setoff
against, the moneys, securities or other property of Guarantor given to Lender
by law, Lender shall have a lien upon and a right of setoff against all moneys,
securities and other property of Guarantor now or hereafter in the possession of
or on deposit with Lender, whether held in a general or special account or
deposit, or for safekeeping or otherwise; and every such lien and right of
setoff may be exercised without demand upon or notice to Guarantor.  No lien or
right of setoff shall be deemed to have been waived by any act or conduct on the
part of Lender, or by any neglect to exercise such right of setoff or to enforce
such lien, or by any delay in so doing; and every right of setoff and lien shall
continue in full force and effect until such right of setoff or lien is
specifically waived or released by an instrument in writing executed by Lender.

 

4.  Performance by Guarantor.  Guarantor covenants to cause Borrower to maintain
and preserve the enforceability of any instruments now or hereafter executed in
favor of Lender, and to take no action of any kind which might be the basis for
a claim that Guarantor has any defense hereunder other than payment in full of
all the Indebtedness.  Guarantor hereby indemnifies Lender against loss, cost or
expense, by reason of the assertion by Borrower of any defense to its
obligations under any of the Loan Documents, or resulting from the attempted
assertion by Guarantor of any defense hereunder based upon any such action or
inaction of Borrower.  Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Indebtedness,
and the nature, scope and extent of the risks which the Guarantor assumes and
incurs hereunder, and agrees that Lender shall have no duty to advise the
Guarantor of information known to it regarding such circumstances or risks. 
Guarantor agrees to pay a reasonable attorneys’ fee and all other costs and
expenses which may be incurred by Lender in the enforcement of Borrower’s
obligations with respect to the Indebtedness, including such costs and fees
which are incurred in any arbitration, litigation or appeal.

 

 

50

--------------------------------------------------------------------------------


 

 

5.  Loan Modification.  Guarantor authorizes Lender, without notice or demand
and without affecting its liability hereunder, from time to time to (a) renew,
amend, compromise, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the Indebtedness or any part thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security for the payment of this Guaranty or the Indebtedness guaranteed;
(c) exchange, enforce, waive and release any such security; (d) apply such
security and direct the order or manner of sale thereof as Lender in its
discretion may determine; and (e) release or substitute any one or more of the
endorsers or any other guarantor.  Lender may, without notice, assign this
Guaranty in whole or in part.  Lender may, at its election, foreclose on any
security by one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, or exercise any other right
or remedy, without affecting or impairing in any way the liability of the
Guarantor hereunder except to the extent the Indebtedness has been paid.

 

6.  Bankruptcy of Borrower.  In any bankruptcy or other proceeding in which the
filing of claims is required by law, each Guarantor shall file all claims which
such Guarantor may have against Borrower relating to any indebtedness of
Borrower to Guarantor and shall assign to Lender all rights of Guarantor
thereunder.  If Guarantor does not file any such claim, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Lender’s discretion, to assign the claim to a nominee and to
cause proof of claim to be filed in the name of Lender’s nominee.  The foregoing
power of attorney is coupled with an interest and cannot be revoked.  Lender or
its nominee shall have the right, in its reasonable discretion, to accept or
reject any plan proposed in such proceeding and to take any other action which a
party filing a claim is entitled to do.  In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Lender the amount payable on such claim and, to the full
extent necessary for that purpose, each Guarantor hereby assigns to Lender all
of such Guarantor’s rights to any such payments or distributions; providing,
however, Guarantor’s obligations hereunder shall not be satisfied except to the
extent that Lender receives cash by reason of any such payment or distribution. 
If Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty.

 

7.  Guarantor’s Waiver.  Guarantor hereby waives to the extent permitted by law,
any right to require Lender to (a) record, perfect, maintain, or enforce any
other security for the Indebtedness; (b) proceed against Borrower or any other
party; (c) proceed against or exhaust any security received from Borrower;
including, but not limited to any rights under the Nevada one action rule
contained in Section 40.430 of the Nevada Revised Statutes (d) proceed against
any particular person comprising Guarantor or to file any claims in any such
person’s bankruptcy, probate, or other proceeding; (e) pursue any other remedy
in Lender’s power whatsoever; or (f) dispose of any repossessed collateral in a
“commercially reasonable” or other manner as required by the Uniform Commercial
Code or other applicable statute.  Guarantor also waives any defense based on or
arising out of (i) any defense of the Borrower other than payment in full,
including, without limitation, any defense based on or arising out of the
disability of the Borrower, or the enforceability of the Indebtedness or any
part thereof from any cause; or (ii) the cessation of the liability of the
Borrower from any cause other than payment in full of the Indebtedness; or (iii)
any

 

 

51

--------------------------------------------------------------------------------


 

 

election regarding foreclosure or other remedy as herein provided, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantor against the Borrower or
any security; or (iv) any failure of Lender to make or file any claim in any
bankruptcy, reorganization, guardianship, probate or other proceeding within any
time period or in any form otherwise required unless Lender has been given
written notice of the necessity for and form of such notice at least thirty (30)
days prior to the expiration of the applicable filing period; (v) any defense
based upon lack of authority of the officers, partners or other agents of
Borrower or any defect in the formation of Borrower or of any principal of
Borrower; (vi) any defense based upon Borrower’s use of the Loan proceeds for
purposes other than the purposes represented by Borrower; (vii) any defense
based on Lender’s failure to disclose to Guarantor any information concerning
Borrower’s financial condition or any other circumstance bearing on Borrower’s
ability to pay all sums due under the Loan; (viii) any defense arising because
of an election made by Lender under Section 1112(b) of the Federal Bankruptcy
Code; and (ix) any defense based upon any borrowing or grant of security
interest under Section 364 of the Federal Bankruptcy Code. Until all of the
Indebtedness has been paid in full, Guarantor shall have no right of
subrogation, and waives any right to enforce any remedy which Lender now has or
hereafter may have against the Borrower, and waives any benefit of, and any
right to participate in, any security now or hereafter held by Lender. 
Guarantor further waives all presentments, demands for performance, protests and
notices, including, without limitation, notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Guaranty, and notice
of the existence, creation, or incurring of new or additional Indebtedness. 
Guarantor waives any right or claim of right to cause a marshaling of Borrower’s
assets or to require Lender to proceed against Guarantor in any particular
order.  Guarantor represents and warrants to Lender that Guarantor is not a
principal obligor or the alter ego of a principal obligor with respect to the
Indebtedness, and Guarantor will remain liable hereunder notwithstanding
foreclosure of any lien on the real property securing the Indebtedness, whether
by judicial foreclosure, exercise of a power of sale or acceptance of a deed in
lieu of foreclosure.

 

8.  Conveyance of Security Property; Foreclosure Under Deed of Trust.  No change
of ownership or legal title to the Property, whether made with or without
Lender’s consent, shall affect or change or discharge the obligations of
Guarantor hereunder.

 

9.  No Releases.  Guarantor agrees that notwithstanding the death of any or all
Guarantors, this Guaranty shall continue in full force and effect and shall
extend and be applicable to any extensions or modifications of the Indebtedness
and to all future advances made by Lender after the death of any or all
Guarantors.  No person executing this Guaranty shall be released from liability
as a result of any failure of Lender to file any claim against any other
persons’ estate or if Lender elects not to file any such claim.  Guarantor
hereby expressly waives the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.

 

10.  Subordination.  Any indebtedness of Borrower now or hereafter held by
Guarantor is hereby subordinated to the Indebtedness; and such indebtedness of
Borrower to Guarantor, if Lender so requests, shall be collected, enforced and
received by Guarantor as trustees for Lender and be paid over to Lender on
account of the Indebtedness, but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Guaranty.

 

 

52

--------------------------------------------------------------------------------


 

 

11.  Guarantor’s Warranties.  Guarantor hereby represents, warrants and
acknowledges to Lender as follows:  (a) the Loan is of substantial and material
benefit to Guarantor; (b) Guarantor now has and will continue to have full and
complete access to any and all information concerning the transactions
contemplated by the Loan Documents, Borrower’s financial status and its ability
to perform under the Loan Documents and Environmental Indemnity, (c) Guarantor
has reviewed and approved copies of the Loan Documents and Environmental
Indemnity and is fully informed of the remedies the holder may pursue, with or
without notice to Borrower, in the event of default under the Note or other Loan
Documents and Environmental Indemnity and (d) so long as the Indebtedness, or
any portion thereof remains unsatisfied, Guarantor shall keep fully informed as
to all aspects of Borrower’s financial condition and the performance of the
Indebtedness.

 

12.  Defaults.  Upon any default of Guarantor under this Guaranty or of Borrower
under any of the Loan Documents, or if Borrower or Guarantor becomes insolvent
or makes an assignment for the benefit of creditors, or if a petition in
bankruptcy or for corporate reorganization or for an arrangement be filed by or
against Borrower or Guarantor, or in the event of the appointment of a receiver
for Borrower or Guarantor or their properties, or if a judgment is obtained or
warrant of attachment issued against Borrower or Guarantor, all or any part of
the Indebtedness and any obligations or liabilities of Guarantor to Lender,
whether direct or contingent, and of every kind and description, shall, without
notice or demand, at the option of the Lender, become immediately due and
payable by Guarantor.  No delay on the part of Lender in the exercise of any
right, power or privilege under the Loan Documents with Borrower or under this
Guaranty shall operate as a waiver of any such privilege, power or right.

 

13.  Costs and Attorneys’ Fees.  Guarantor agrees to reimburse Lender for all
costs, expenses and attorneys’ fees which Lender incurs in connection with the
enforcement of any remedy contained in this Guaranty or any other security for
the Note, with or without litigation, including such costs, expenses and fees as
may be incurred on appeal, and in any arbitration proceeding, in any action
contesting or seeking to restrain, enjoin, stay or postpone the exercise of such
remedy in which Lender prevails, in any bankruptcy, probate or other proceeding
involving any person comprising Guarantor and in connection with all
negotiations, documentation and other actions relating to any work-out or
settlement of any debt guaranteed hereby.  Said costs, expenses and fees shall
be due and payable upon demand and shall bear interest from the date of such
demand to and including the date of collection at the highest rate of interest
stated in the Note (including any Default Rate).

 

14.  Financial Statements.  Within twenty (20) days after written request from
Lender, Guarantor shall deliver to Lender a detailed financial statement in form
satisfactory to Lender, Guarantor’s tax returns, and other financial information
reasonably requested by Lender and, at the option of Lender, such financial
statements shall be prepared by an independent certified public accountant at
Guarantor’s expense.  Guarantor shall also permit Lender to inspect and make
copies of its books and records upon request.

 

15.  Signature Authorities.  Where any one or more of Borrower or Guarantor are
corporations or partnerships, it is not necessary for Lender to inquire into the
powers of Borrower or Guarantor or the officers, directors, partners or agents
acting or purporting to act in their behalf, and any Indebtedness or any other
obligation made or created in reliance upon the professed exercise of

 

 

53

--------------------------------------------------------------------------------


 

 

such powers shall be guaranteed hereunder.  Where any one or more of Borrower
are corporations, Guarantor represents that the corporate borrower is the bona
fide borrower, that said corporate borrower has not been formed or availed of to
evade or circumvent the applicable usury laws of any state or states concerned
therewith, and Guarantor hereby indemnifies Lender and agrees to save it
harmless against any damages or expenses suffered by Lender should, any of the
aforesaid representations prove untrue.

 

16.  Legal Relationships.  The obligations hereunder are joint and several with,
and independent of the obligations of Borrower, and a separate action or actions
may be brought and prosecuted against Guarantor, whether action is brought
against Borrower or whether Borrower be joined in any such action or actions. 
Each party executing this Guaranty binds itself, himself, or herself as a
principal and not as a surety for performance of this independent guaranty, and
each such person agrees to be liable herein jointly and severally.  If this
Guaranty is executed by husband and wife, or by any married individual, it is so
executed with recourse against the separate property of each such person and the
marital community property of such person and his or her spouse.

 

17.  Construction and Interpretation.  In all cases where there is but a single
Borrower or a single Guarantor, then all words used herein in the plural shall
be deemed to have been used in the singular wherein the context and construction
so require; and when there is more than one Borrower named herein, or when this
Guaranty is executed by more than one Guarantor, the word “Borrower” and the
word “Guarantor” shall respectively mean all and any one or more of them, and
all words used in the singular shall be deemed to have been used in the plural
wherein the context and construction so require.  This Guaranty shall be
effective against all persons who execute it, even though such persons are less
than all of the persons designated as among the persons comprising Guarantor
herein.  This Guaranty may be executed in two or more counterparts, all of which
shall be deemed one and the same instrument.  The other provisions of this
Guaranty shall not be affected if any portion of this Guaranty is declared
unenforceable by any court of competent jurisdiction.

 

18.  Guaranty Independent of Deed of Trust.  This Guaranty constitutes a
separate and independent contract with and obligation to the Lender, and the
Guarantor recognizes and intends that this Guaranty be a separate source of
repayment of the Indebtedness.  Therefore, in consideration of the Lender making
loans to the Borrower and to induce the Lender to do so with the knowledge and
intention that the Lender is relying upon this Guaranty in so doing, the
Guarantor agrees that recourse may be obtained against the Guarantor for the
repayment of all or any outstanding portion of the Indebtedness prior to,
concurrently with or after any action, proceeding, settlement or other means by
which the Lender may from time to time elect to recover said Indebtedness; that
in no event shall the Lender be deemed to have elected any remedy which
precludes or impairs its ability to proceed against the Guarantor hereunder; and
that this Guaranty may be enforced prior to, concurrently with or after any
action against Borrower and shall survive any foreclosure, trustee’s sale, or
deed in lieu of foreclosure, or deed in lieu of trustee’s sale of any personal
or real property encumbered or to which any judgment or other lien attaches to
satisfy the Indebtedness.  In particular, this Guaranty shall survive as an
independent contractual obligation any public or trustee’s sale under a mortgage
with power of sale or deed of trust, despite any statutory provision which
otherwise prohibits any deficiency judgment, extinguishes the indebtedness, or
otherwise relieves the Borrower from further liability, the Guarantor hereby
recognizing and agreeing that its liability hereunder is not conditioned in any
manner upon the existence of such liability of the Borrower or the ability of
the Guarantor to obtain any redress against the Borrower through
indemnification, subrogation or otherwise.

 

 

54

--------------------------------------------------------------------------------


 

 

19.  Entire Agreement.  Guarantor acknowledges that this Guaranty, including the
terms of the immediately preceding paragraph, has been specifically negotiated
with the Lender, and that the Guarantor has consulted with counsel of its choice
in entering into these presents.  Guarantor further acknowledges that Lender has
been induced by this Guaranty to make the loan heretofore described to Borrower
and has materially relied upon the continuing effectiveness of this Guaranty in
so doing.  Guarantor confirms that it has not relied upon any representation
concerning the use, effect, purpose or enforceability of this Guaranty or any
other statement purportedly made on behalf of the Lender unless and to the
extent the same are evidenced in writing signed by Lender.

 

20.  Assignment.  This Guaranty may be assigned in whole or in part to any
person by Lender and without notice to or affecting Guarantor’s liability
hereunder and Lender may, in connection with any such assignment, participation
or similar arrangement make all credit and financial data furnished and to be
furnished by Guarantor available to any such existing or prospective assignee,
participant or person.  This Guaranty shall, without further reference or
assignment, pass to, and may be relied upon and enforced by, any successor,
participant or assignee of Lender in and to the Indebtedness and any other
liabilities or obligations of Borrower to Lender.

 

21.  Effect of Waivers.  Guarantor warrants and agrees that each of the waivers
set forth in this Guaranty are made with Guarantor’s full knowledge of their
significance and consequences, and that under the circumstances, the waivers are
reasonable and not contrary to public policy or law.  If any of said waivers are
determined to be contrary to any applicable law or public policy, such waivers
shall be effective only to the maximum extent permitted by law.

 

22.  Controlling Law; Venue.  This Guaranty shall for all purposes be governed
by and construed in accordance with the laws of the State of Nevada, and in the
event any action is brought to enforce the provisions of this Guaranty, the
venue of the same shall be in the county where the Property is situated or Los
Angeles County, California, at the option of Lender.

 

23.  Notices.  Any notice required or permitted to be given under this Note
shall be in writing and shall be served personally, or delivered or sent by a
national overnight delivery company or by United States mail, registered or
certified mail, postage prepaid, return receipt requested, and addressed as
follows:

 

                If to Guarantor:                     PAUL-SON GAMING SUPPLIES,
INC.,
                                                                A NEVADA
CORPORATION

                                                                1700 S.
INDUSTRIAL WAY

                                                                LAS VEGAS, CA 
89102

                                                                Fax No.

 

                If to Lender:                          JACKSON FEDERAL BANK

                                                                145 S. State
College Boulevard, Suite 600

                                                                Brea, CA  92821

 

 

55

--------------------------------------------------------------------------------


 

 

                                                                Attention:  Loan
Servicing

                                                                Fax No.  (714)
990-7419

 

Any such notices shall be deemed delivered upon delivery or refusal to accept
delivery as indicated in writing by the person attempting to make personal
service, on the U.S. Postal Service return receipt or by similar written advice
from the overnight  delivery company; provided, however, that if any such notice
shall also be sent by electronic transmission device, such as telex, telecopy,
fax machine or computer, such notice shall be deemed given at the time and on
the date of machine transmittal if the sending party receives a written send
verification on its machine and promptly sends a duplicate notice by personal
service, mail or overnight delivery in the manner described above.  Any party to
whom notices are to be sent pursuant to this Note may from time to time change
its address for future communication hereunder by giving notice in the manner
prescribed herein to all other parties hereto, provided that the address change
shall not be effective until five (5) business days after giving of notice of
the address change.

 

 

 

                IN WITNESS WHEREOF, this Guaranty has been duly executed by the
undersigned as of the day and year first above written.

 

This Agreement may be executed in counterparts, all of which shall be deemed one
and the same instrument and all of the signature pages of which may be attached
to a single counterpart hereof for recording and any other purposes; however,
the failure of refusal of any one or more persons to execute this Agreement
shall not render any provision hereof invalid or unenforceable against any
person who does execute the same.

 

 

GUARANTOR:

 

PAUL-SON GAMING CORPORATION, A NEVADA CORPORATION

 

 

 

BY:

/s/ Eric P. Endy

ERIC P. ENDY, PRESIDENT

 

 

 

This Guaranty Must Be Acknowledged

 

 

                NOTICE:  THIS GUARANTY CONTAINS WAIVERS OF CERTAIN DEFENSES
GUARANTOR WOULD OTHERWISE BE ENTITLED TO ASSERT AGAINST LENDER UNDER NEVADA
LAW.  IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS GUARANTY, GUARANTOR
CONSULT WITH AN ATTORNEY.

 

 

 

56

--------------------------------------------------------------------------------


 

 

RECORDING REQUESTED BY

162-04-704-001, 162-04-609-009

 

AND WHEN RECORDED MAIL TO:

 

Jackson Federal Bank

145 South State College Blvd., Suite #600

Brea,  CA  92821

 

Attention:

 

LOAN SERVICING

Loan No.

 

7000904776

Order No.

 

01125894

 

 

 

--------------------------------------------------------------------------------

 

SUBORDINATION AND ATTORNMENT AGREEMENT

 

NOTICE:  THIS AGREEMENT RESULTS IN YOUR LEASEHOLD ESTATE BECOMING SUBJECT TO AND
OF LOWER PRIORITY THAN A SECURITY INTEREST IN THE PROPERTY CREATED BY SOME OTHER
OR LATER INSTRUMENT.

 

                This Subordination and Attornment Agreement (“Agreement”) dated
as of FEBRURAY 22, 2002, is executed by PAUL-SON GAMING CORPORATION
(collectively, “Tenant”), and PAUL-SON GAMING SUPPLIES, INC., A NEVADA
CORPORATION (“Borrower”), in favor of JACKSON FEDERAL BANK (“Bank”), and is made
with reference to the following facts:

 

                                Borrower is the current “landlord” and Tenant is
the current “tenant” under that certain LEASE dated as of FEBRUARY 22, 2002 (the
“Lease”) covering certain premises (the “Premises”) described therein located at
1700 SOUTH INDUSTRIAL ROAD in the City of LAS VEGAS, County of CLARK, State of
Nevada, and more particularly described in Exhibit “A” attached hereto (the
“Property”).

 

A.                            Bank has agreed to make a loan to Borrower in the
original face amount of NINE HUNDRED NINETY FIVE THOUSAND AND 00/1000 DOLLARS
($995,000.00) to be secured by that certain Deed of Trust, Security Agreement,
Assignment of Rents and Fixture Filing of even date herewith executed by
Borrower in favor of Bank (the “Deed of Trust”) encumbering, among other things,
the Property (the “Loan”), provided that the Lease is subordinated to the lien
of the Deed of Trust.

 

B.                            For the purposes of completing the Loan, the
parties hereto desire expressly to subordinate the Lease to the lien of the Deed
of Trust, it being a condition precedent to Bank’s obligation to consummate the
Loan that the lien of the Deed of Trust be unconditionally and at all times
prior and superior to the leasehold interests and estate created by the Lease.

 

                C.            Tenant attorns to Bank or the purchaser at any
foreclosure or trustee’s sale of the Property.

 

 

57

--------------------------------------------------------------------------------


 

 

                NOW THEREFORE, in consideration of the mutual covenants
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                             Subordination.  Notwithstanding anything to the
contrary set forth in the Lease, the Lease and the leasehold estate created
thereby and all of Tenant’s rights thereunder, including, without limitation,
any purchase options, rights of first refusal or lien rights with respect to any
part of the Property, shall be and shall at all times remain subject,
subordinate and inferior to the Deed of Trust, the lien thereof and all rights
of Bank thereunder and to any and all renewals, modifications, consolidations,
replacements and extensions thereof.

 

2.                             Acknowledgment and Agreement by Tenant.  Tenant,
as the tenant under the Lease, acknowledges and agrees for itself and its heirs,
successors and assigns, as follows:

 

(a)                           Bank would not make the Loan without this
Agreement.

 

(b)                           It consents to and approves the Deed of Trust and
the other agreements evidencing or securing the Loan.

 

(c)                           Bank, in making any disbursements to Borrower, is
under no obligation or duty to oversee or direct the application of the proceeds
of such disbursements and such proceeds may be used by Borrower for purposes
other than improvement of the Property.

 

(d)                           From and after the date hereof, in the event of
any act or omission by the landlord which would give Tenant the right, either
immediately or after the lapse of time, to terminate the Lease or to claim a
partial or total eviction, Tenant will not exercise any such right until it has
given written notice of such act or omission to Bank and, further, until the
same period of time as is given to the landlord under the Lease to cure such act
or omission shall have elapsed following such notice to Bank and following the
time when Bank shall have become entitled under the Deed of Trust to cure the
same.

 

(e)                           It has notice that the Lease and the rent and all
other sums due thereunder have been assigned or are to be assigned to Bank as
security for the Loan.  In the event Bank notifies Tenant of a default under the
Deed of Trust and demands that Tenant pay its rent and all other sums due under
the Lease to Bank, Tenant shall honor such demand and pay its rent and all other
sums due under the lease directly to Bank or as otherwise required pursuant to
such notice.

 

(f)                            It shall send a copy of any notice or statement
under the Lease to Bank at the same time such notice or statement is sent to the
landlord.

 

(g)                           It has no right or option of any nature
whatsoever, whether pursuant to the Lease or otherwise, to purchase the Premises
or the Property or any portion thereof or any interest therein and, to the
extent that Tenant has had, now has or hereafter acquires any such right or
option, the same is hereby waived and released as against Bank.

 

 

58

--------------------------------------------------------------------------------


 

3.                             Foreclosure and Sale.  In the event of
foreclosure of the Deed of Trust, upon a sale of the Property pursuant to the
trustee’s power of sale contained therein or upon a transfer of the Property by
conveyance in lieu of foreclosure, then:

 

(a)                           New Lease.  Upon the written request of Bank or
any New Owner, Tenant shall execute a new lease of the Premises upon the same
terms and conditions as the Lease, which new lease shall cover any unexpired
term of the Lease existing prior to such foreclosure, trustee’s sale or
conveyance in lieu of foreclosure.

 

4.                             Acknowledgment and Agreement by Borrower. 
Borrower, as the landlord under the Lease and the trustor under the Deed of
Trust, acknowledges and agrees for itself and its heirs, successors and assigns,
as follows:

 

(a)                           This Agreement shall not constitute a waiver by
Bank of any of its rights under or in any way release Borrower from its
obligation to comply with the terms of the Deed of Trust or any other agreement
evidencing or securing the Loan.

 

(b)                           In the event of a default under the Deed of Trust,
Tenant may pay all rent and all other sums due under the Lease to Bank as
provided in this Agreement.

 

5.                             No Obligation of Bank.  Bank shall have no
obligation or incur any liability with respect to the erection or completion of
the Premises, the improvements in which the Premises are located or any other
improvements for Tenant’s use and occupancy, either at the commencement of the
term of the Lease, upon any renewal or extension thereof or upon any addition of
additional space.

 

6.                             Notice.  Any notice required or permitted to be
given hereunder shall be in writing and shall be served personally, or delivered
or sent by a national overnight delivery company or by United States mail,
registered or certified mail, postage prepaid, return receipt requested, and
addressed as follows:

 

If to Tenant:

 

PAUL-SON GAMING CORPORATION

 

 

A NEVADA CORPORATION

 

 

1700 SOUTH INDUSTRIAL ROAD

 

 

LAS VEGAS, NEVADA 89102

 

 

Fax No.

 

 

 

If to Borrower:

 

PAUL-SON GAMING SUPPLIES, INC.

 

 

A NEVADA CORPORATION

 

 

1700 SOUTH INDUSTRIAL ROAD

 

 

LAS VEGAS, NEVADA 89102

 

 

Fax No.

 

 

 

If to Bank:

 

Jackson Federal Bank

 

 

145 South State College Blvd., Suite #600

 

 

Brea, California  92821

 

 

Attention:  Loan Servicing

 

 

Fax No. (714) 990-7319

 

 

59

--------------------------------------------------------------------------------


 

Any such notices shall be deemed delivered upon delivery or refusal to accept
delivery as indicated in writing by the person attempting to make personal
service, on the U.S. Postal Service return receipt or by similar written advice
from the overnight delivery company; provided, however, that if any such notice
shall also be sent by electronic transmission device, such as telex, telecopy,
fax machine or computer, such notice shall be deemed given at the time and on
the date of machine transmittal if the sending party receives a written send
verification on its machine and promptly sends a duplicate notice by personal
service, mail or overnight delivery in the manner described above.  Any party to
whom notices are to be sent pursuant hereto may from time to time change its
address for future communication hereunder by giving notice in the manner
prescribed herein to all other parties hereto, provided that the address change
shall not be effective until five (5) business days after giving of notice of
the address change.

 

(a)                           Miscellaneous.

 

(i)                            This Agreement supersedes any inconsistent
provision of the Lease.

 

(ii)                           Nothing contained in this Agreement shall be
construed to derogate from or in any way impair or effect the lien and charge or
modify any provision of the Deed of Trust.

 

(iii)                          Bank shall have no obligations nor incur any
liability to Tenant or Borrower with respect to any warranties of any nature
whatsoever regarding the Property, whether pursuant to the Lease or otherwise,
including, without limitation, any warranties respecting permitted use,
compliance with zoning, Borrower’s title or authority, habitability, fitness for
purposes or possession.

 

(iv)                          In the event Bank shall acquire title to the
Premises or the Property, Bank shall have no obligation, nor incur any
liability, beyond Bank’s then equity interest, if any, in the Premises. 
Accordingly, Tenant agrees to look exclusively to such equity interest of Bank,
if any, in the Premises for the payment and discharge of any obligations imposed
upon Bank at law, hereunder or under the Lease and hereby releases and relieves
Bank from all other or further obligations.

 

(v)                           This Agreement shall inure to the benefit of the
parties hereto, their respective successors and permitted assigns under the
Lease and the Deed of Trust; provided, however, that from and after any
assignment or transfer of Bank’s interest in the Loan, all of its obligations
and liabilities, if any, at law, hereunder or under the Lease shall be the
responsibility of such assignee or transferee.

 

(vi)                          Each individual executing this Agreement directly
or indirectly on behalf of Tenant (a “Constituent Party”) hereby certifies to
Bank that all Constituent Parties acting together have full power and authority
to execute this Agreement on behalf of Tenant and that such execution is binding
upon it.  Each Constituent Party further certifies to Bank that it may, without

 

 

60

--------------------------------------------------------------------------------


 

further or independent inquiry, assume and rely at all times prior to receipt of
notice from any Constituent Party to the contrary that all Constituent Parties
acting together shall continue to have full power and authority to bind Tenant
by their acts and deeds.

 

(vii)                         This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada.

 

 

                IN WITNESS WHEREOF, the parties have executed this Subordination
and Attornment Agreement as of the date first set forth above.

 

 

 

NOTICE:  THIS SUBORDINATION AND ATTORNMENT AGREEMENT CONTAINS PROVISIONS WHICH
ALLOW THE PERSON OBLIGATED ON THE LEASE TO OBTAIN A LOAN, A PORTION OF WHICH MAY
BE EXPENDED FOR OTHER PURPOSES OTHER THAN IMPROVEMENT OF THE PROPERTY.

 

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT, THE PARTIES CONSULT WITH THEIR
ATTORNEYS WITH RESPECT THERETO.

 

 

BANK:

 

 

JACKSON FEDERAL BANK,

 

 

 

 

 

 

 

 

By:

/s/ Gary Terrazas

 

 

 

[Print Name]

Gary Terrazas

 

 

 

[Print Title]

Senior Vice President

 

 

 

 

 

TENANT:

 

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

By:

/s/ Eric P. Endy

 

 

 

[Print Name]

Eric P. Endy

 

 

 

[Print Title]

President, Secretary

 

 

 

 

 

BORROWER:

 

 

/s/ Eric P. Endy

 

 

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

[Print Name]

Eric P. Endy

 

 

 

[Print Title]

President, Secretary

 

 

61

--------------------------------------------------------------------------------


 

STATE OF NEVADA

}

 

 

}

ss.

COUNTY OF

Clark

}

 

 

                                On February 28, 2002, before me, the
undersigned, a Notary Public in and for said State, personally appeared
                Eric P. Endy, President of
Paulson                                                                                                           
Gaming Inc.                                                          
                personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged that he/she executed the same in his/her authorized
capacity, and that by his/her signature on the instrument the person, or the
entity upon behalf of which the person acted, executed the same.

 

NOTARY PUBLIC

WITNESS my hand and official seal.

STATE OF NEVADA

 

County of Clark

/s/ Tina D. Taylor

TINA D. TAYLOR

Notary Public in and for said County and State

Appt. No. 92-4008-1

 

 

 

STATE OF California

}

 

 

}

ss.

COUNTY OF

Orange

}

 

 

                                On February 28, 2002, before me, the
undersigned, a Notary Public in and for said State, personally appeared Gary
Terrazas, Senior Vice
President                                                                                                                                                        
, personally known to me to be the person whose name is subscribed to the within
instrument and acknowledged that he/she executed the same in his/her authorized
capacity, and that by his/her signature on the instrument the person, or the
entity upon behalf of which the person acted, executed the same.

 

CATALINA SERRANO

WITNESS my hand and official seal.

Commission #1327870

 

Notary Public — California

/s/ Catalina Serrano

Orange County

Notary Public in and for said County and State

My Comm. Expires Nov 2, 2005

 

 

 

STATE OF NEVADA

}

 

 

}

ss.

COUNTY OF

 

}

 

 

                                On                                           ,
20          , before me, the undersigned, a Notary Public in and for said State,
personally appeared
                                                                                                                                                                              
, personally known to

 

 

62

--------------------------------------------------------------------------------


 

me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the same.

 

 

 

 

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public in and for said County and State

 

 

 

63

--------------------------------------------------------------------------------


 

 

LEGAL DESCRIPTION
Exhibit “A”

 

That portion of the South Half (S ½) of the Northeast Quarter (NE ¼) and a
portion of the North Half (N ½) of the Southeast Quarter (SE ¼) of Section 4,
Township 21, Range 61 East, M.D.M., described as follows:

 

Parcel Two (2) as shown by map thereof in File 44 of Parcel Maps, Page 15, in
the Office of the County Recorder of Clark County, Nevada, recorded August 06,
1984 in Book 1968 as Document No. 1927769, Official Records.

 

ESCROW NUMBER:                         01125894-029-TDS

 

PROPERTY ADDRESS:                    1700 S. Industrial

 

                                                                Las Vegas, NV

A.P.N.:                                                   162-04-704-001     
162-04-609-009

 

 

CLARK COUNTY, NEVADA

JUDITH A. BANDEVER, RECORDER

RECORDED AT REQUEST OF:

UNITED TITLE OF NEVADA

03-06-2002   08:01

 

JBR   7

BOOK: 20020306

 

INST:  00303

FEE:   20.00

 

RPTT:   .00

SD AGREEMENT

 

 

 

 

 

64

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY:

 

                162-04-704-001, 162-04-609-009

 

AND WHEN RECORDED MAIL TO:

 

Jackson Federal Bank

 

WHEN RECORDED MAIL TO:

145 S. State College Boulevard, Suite 200

 

 

Brea, California  92821

 

Paulson Gaming Inc.,

Attention:  Catalina Serrano

 

1700 S. Industrial Road

Loan No.:  7000904776

 

Las Vegas, Nevada  89102

Order No. 0115894

 

 

 

 

 

ASSIGNMENT OF LEASES AND RENTS

 

THIS ASSIGNMENT OF LEASES AND RENTS (“Assignment”) is made as of February 22,
2002 by Paul-Son Gaming Supplies, Inc., a Nevada corporation (“Assignor”) in
favor of Jackson Federal Bank (“Assignee”), with reference to the following
facts:

 

RECITALS

 

A.            Assignee has agreed to make a loan to Assignor in the amount of
Nine Hundred Ninety Five Thousand and 00/100 Dollars (995,000.00) (the “Loan”)
to be evidenced by that certain Promissory Note Secured by Deed of Trust of even
date herewith executed by Assignor in favor of Assignee (the “Note”) and secured
by, among other things, that certain Deed of Trust, Security Agreement,
Assignment of Rents and Fixture Filing of even date herewith executed by
Assignor in favor of Assignee (the “Deed of Trust”).  This Assignment, the Note,
the Deed of Trust and all other documents and instruments (including any
hazardous waste indemnifications and payment guaranties) now of hereafter
securing repayment of or otherwise evidencing or relating to the Loan are
sometimes referred to herein collectively as the “loan Documents.”

 

B.            The Deed of Trust encumbers that certain real property in the City
of Las Vegas, County of Clark, State of Nevada, as more particularly described
on Exhibit “A” attached hereto and made a part hereof, together with the
improvements now located or hereafter constructed thereon, and the easements,
rights and appurtenances thereunto belonging, which estate, together with all
property now of hereafter encumbered by the lien of the Deed of Trust or any
other Loan Document, are referred herein collectively as the “Property”.

 

C.            Certain portions of the Property are currently and/or may in the
future from time to time become subject to one or more unrecorded leases and
other occupancy agreements, including if applicable and without limitation,
rental agreements for mobilehome or trailer sites, and Assignor intends to enter
into further such agreements from time to time in the future, all of which
agreements together with all guaranties, amendments, extensions and renewals
thereof currently or hereafter existing shall hereinafter be referred to as the
“Leases.”

 

D.            Assignee has required this Assignment as a condition to and as
additional consideration for making the Loan to Assignor and Assignor, in order
to induce Assignee to make the Loan, has agreed to execute and deliver this
Assignment.

 

NOW THEREFORE, in consideration of Assignee’s making the Loan and for other good
and

 

 

65

--------------------------------------------------------------------------------


 

valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby agrees as follows:

 

1.             Assignment of Leases and Rents.  Assignor hereby unconditionally
and absolutely bargains, sells, transfers, assigns, conveys, sets over and
delivers unto Assignee the Leases, together with all rents, profits, revenues,
reimbursements, indemnifications, damages, payments under guaranties, and all
other payments or income which are now or may hereafter become due thereunder or
otherwise on account of any use of occupancy of the Property (collectively,
“Rents”) from or on behalf of any tenant of any part of the Property, its
subtenants, assignees or guarantors or any other person (collectively,
“Tenants”).  This assignment is absolute and unconditional, Assignor intending
hereby to establish a complete and present transfer of all Leases and all Rents
unto Assignee, with the right, but without the obligation, to collect all Rents
which may become due after the date hereof.

 

2.  Assignor’s Covenants.  Assignor hereby represents and warrants to Assignee:

 

                (a)           That Assignor has previously delivered to Assignee
true and correct copies of all Leases in effect as of the date hereof and that
Assignor shall hereafter deliver to Assignee true and correct copies of Leases
within fifteen (15) days of entering into the same.

 

                (b)           That Assignor shall deposit with Assignee,
immediately upon demand, such of the Leases as may from time to time be
designated by Assignee.

 

                (c)           That Assignor shall perform all of the lessor’s
obligations under the Leases of accordance with their terms.

 

                (d)           That Assignor shall deliver to Assignee, promptly
on receipt thereof, copies of any and all demands, claims and notices of default
received or given by it or any other party under any Lease.

 

3.             Approval of Leases.  Assignor agrees that all Leases entered into
after the date hereof shall be subject to Assignee’s prior written approval;
provided, however, that from and after such time as Assignee approves a
standard, preprinted from of lease submitted by Assignor, Assignor may enter
into subsequent Leases without such consent so long as each such Lease uses such
form without material or extensive modification or addition and, further (a) the
rentals provided for therein are not less than the pro forma rents required by
Assignee or are commercial reasonable in the absence of any such requirement by
Assignee; (b) the term of such Leases (including extension options) to not
exceed one (1) year; (c) the permitted uses of the leased premises do not
violate any law, restrictive covenant, requirement of any other lease, lien or
contract; and (d) the Tenant is not permitted to violate any term of the Loan
Documents.  Assignee’s approval of any Lease or form of lease shall not be
construed as a modification (as used herein and in the other Loan Documents, the
waiver of any right by Assignor to enforce a Lease provision shall be deemed a
“modification”) of any requirement or provision of any Loan Document, all of
which shall remain in all events binding upon Assignor and any other person
whose interest in the Property is or becomes subject to the Deed of Trust. 
Without limiting the generality of the foregoing, nothing herein shall be
construed to permit Assignor to, and Assignor hereby expressly agrees not to
enter any Lease which so purports to grant any option of right of first refusal
to purpose any portion of the Property, subordinate any Lease to any encumbrance
not held by Assignee or otherwise adversely affect the value or marketability or
financeability of Assignor’s interest in the Property or any Tenant’s
obligations to improve, use, maintain, insure or operate the same.  Assignor
further agrees that it shall not release any Tenant, modify, cancel or terminate
any Lease or accept a surrender thereof or make any further transfers or
assignments, or suffer the same, which would result in, directly or indirectly,
a merger of the estates and rights of, or termination or dimunition of the
obligations of, any Tenant.

 

 

66

--------------------------------------------------------------------------------


 

4.             Assignee’s Authority to Collect Rents.  Assignor hereby appoints
Assignee the true and lawful attorney of Assignor with full power of
substitution and with power for it and in its name, place and stead, to demand,
collect, receipt and give complete acquittances for all Rents and, at its
discretion, to file any claim or take any other action or proceeding and make
any settlement of any claims, either in its own name or in the name of Assignor
or otherwise, which Assignee may reasonably deem necessary or desirable in order
to collect and enforce the payment of any Rent.  Assignor hereby expressly
authorized and directs all Tenants to pay all Rents to Assignee, or such nominee
as Assignee may designate in writing to such Tenant and expressly relives all
such Tenants of any duty, liability or obligation to Assignor in respect of all
payments so made.

 

5.             Assignee’s Enforcement of Leases.  Assignee is hereby vested with
full power to use all measures, legal and equitable, deemed by it to be
necessary of property to enforce this Assignment and all of the lessor’s rights
under the Leases and to collect the Rents, including, without limitation, the
right, in person or by agent, employee or court-appointed receiver, to enter
upon and take possession of the Property to the extent necessary to effect the
cure of any default on the part of Assignor as lessor in any of the Leases or
upon Assignor’s default under any Loan Document.  Assignor hereby grants to
Assignee full power and authority to exercise all rights, privileges and powers
herein granted or granted to the lessor under any Lease at any and all time
hereafter, without notice to Assignor, including the right to operate and manage
the Property, make any amend any Leases and perform any other acts which are
reasonably necessary to protect the value of the Property of the Leases of the
property or enforceability of any security for the Note.

 

6.             Assignee’s Liability Under the Leases.  The Assignee shall be
under no obligation to enforce any of the rights of claims assigned to it
hereunder or to perform or carry out any of the obligations of the lessor under
any of the Leases and shall not by accepting this Assignment or performing any
act permitted hereunder be deemed to assume any liability in connection with or
arising or related to the covenants and agreements of Assignor under the
Leases.  Assignor covenants and agrees that it will faithfully perform all of
the obligations imposed under all Leases and hereby agrees to indemnify Assignee
and to hold it harmless from and against any liability, loss or damage
(including attorneys’ fees) incurred by it under the Leases or by reason of this
Assignment or any act Assignee may take hereunder or by reason of this
Assignment, and from any and all claims and demands whatsoever which may be
asserted against Assignee by reason of any alleged obligations or undertakings
on its part to perform or discharge any of the terms, covenants of agreements
contained in any of the Leases, except those resulting solely from the gross
negligence of willful misconduct of Assignee after taking possession of the
Property.  Assignor acknowledges and agrees that this Assignment shall not
operate to place responsibility for the control, care, management or repair of
the Property upon Assignee nor shall it operate to make Assignee liability for
the carrying out of any of the terms and conditions of any of the Leases, or for
any waste of the Property by any Tenant or by any other person, or for any
dangerous or defective condition of the Property or for any negligence in the
management, upkeep, repaid or control thereof resulting in loss or injury or
death to any Tenant, invitee, licensee, employee or stranger, except as may
result solely from the gross negligence or willful misconduct of Assignee after
taking possession of the Property hereunder.

 

7.             Application of Rents.  Assignee may, in its sole discretion,
apply any Rents which it collects against any sums which are then due under the
Note or any other Loan Document or use such Rents to discharge any amount due
from Assignor which related to any Loan Document or the Property, including,
without limitation, Assignee’s costs (including attorneys’ fees) of exercising
any remedy under the Loan Documents, all costs of managing and operating the
Property, the payment of taxes, special assessments, insurance premiums and
damage claims with respect to the Property, all costs of repairing, rebuilding
and restoring the improvements on the Property or of making the Property
rentable and any

 

 

67

--------------------------------------------------------------------------------


 

principal and interest payments due from Assignor to Assignee under the Note,
all in such order as Assignee may determine.  Any amounts collected hereunder by
Assignee in excess of such amounts shall be paid to Assignor without interest.

 

8.             Bankruptcy of Tenants.  This Assignment shall include all of the
rights which otherwise would inure to the benefit of Assignor in the vent any
Tenant files or has filed against it any petition in bankruptcy or for
reorganization, or undertakes or is subject to any similar action, including,
without limitation, the right to seek “adequate protection” of its interests, to
compel rejection of any such Lease, and to seek such claims and awards any may
be sought or granted in connection with the reject of any such Lease.  Unless
otherwise consented to by Assignee in writing, Assignee’s exercise of any of the
rights provided in this paragraph shall preclude Assignor from the pursuit and
benefit thereof without any further action or proceeding of any nature.

 

9.             Collection Expenses.  Assignor agrees to reimburse Assignee for
all costs, expenses and fees (including, without limitation, reasonable
attorneys’ fees) that Assignee incurs in connection with the enforcement of any
obligation contained in this Assignment or the collection of any Rents assigned
herein, with or without litigation, including without limitation any costs,
expenses and fees incurred (a) in making demands for and collecting any Rents;
(b) in any action against Assignor or any Tenant arising out of a breach by
Assignor of its obligations under this Assignment or by any Tenant under the
terms of its Lease; (c) on appeal of any judgment or other decision of a court
or administrative body in any such action; (d) in any petition for review of any
judgment or other decision of a court of administrative body in any such action
(d) in any arbitration or mediation; (f) in any action contesting or seeking to
restrain, enjoin, stay or postpone the exercise of any remedy in which Assignee
prevails; (g) in any bankruptcy, probate, receivership or other proceeding
involving Assignor; and (h) in connection with all negotiations, documentation
and other actions relating to any work-out, compromise, settlement or
satisfaction relating to this Assignment.  All such costs, expenses and fees
shall be due and payable upon demand, shall bear interest from the date incurred
through the date of collection at the Default Rate stated in the Note and shall
be secured by the Deed of Trust and other Loan Documents.

 

10.           Notices.  Any notice required or permitted to be given under this
Assignment shall be in writing and shall be given in the manner set forth in the
Deed of Trust.

 

11.           Release of Assignment.  Upon payment in full of all amounts due
under the Loan Documents, this Assignment shall become null and void; otherwise,
it shall remain in full force and effect as herein provided and, with the
covenants, warranties and power of attorney herein contained, shall inure to the
benefit of Assignee and any subsequent holder of the Note, and shall be binding
upon Assignor, its heirs, legal representatives, successors and assigns, and any
subsequent owner of the Property.  In the event any part of the Property is
released from the Deed of Trust, the same shall also be thereby release from the
provisions of this Assignment, unless otherwise stated in the releasing
document, without further action on the part of the Assignee; provided, however,
such releases shall in no way affect the terms, covenants and conditions hereof
with respect to those portions of the Property not so release.

 

12.           Assignor’s License to Collect Rents.  This Assignment is absolute
and effective upon execution by Assignor.  Assignee grants to Assignor a
revocable license to collect Rents under the Leases to the extent attributable
to one (1) month of the unexpired Lease term unless and until Assignor is in
default under the Loan Documents beyond the expiration of any applicable cure
period specifically provided for therein.  All such Rents shall be collected and
held in trust for Assignee, but until this license is revoked, shall be used to
pay the reasonable expenses of owning, maintaining, repairing, operating and
renting the Property.  Assignee shall also have the right to revoke such license
and collect Rents under any Leases if and so long as Assignee reasonably
determines that a default is likely to occur under any of the Loan Documents and
such default will result in any Leases of rental obligations becoming modified,

 

 

68

--------------------------------------------------------------------------------


 

released, comprised or impaired or any rentals becoming improperly collected,
waived, attached or embezzled.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment on the date first
written above.

 

This Agreement may be executed in counterparts, all of which shall be deemed one
and the same instrument and all of the signature pages of which may be attached
to a single counterpart hereof for recording and any other purposes; however,
the failure or refusal of any one or more persons to execute this Agreement
shall not render any provision hereof invalid or unenforceable against any
person who does execute the same.

 

ASSIGNOR: 

 

PAUL-SON GAMING SUPPLIES, INC., A NEVADA CORPORAITON

 

 

 

BY:

/s/ Eric P. Endy

 

 

ERIC P. ENDY, PRESIDENT

 

 

STATE OF NEVADA

}ss.

COUNTY OF CLARK

 

On February 28, 2002, before me, Tina D. Taylor, personally appeared Eric P.
Endy. President of Paul-Son Gaming personally known to be (or proved to me on
the basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature:

/s/ Tina D. Taylor

 

 

NOTARY PUBLIC

STATE OF NEVADA

County of Clark

TINA D. TAYLOR

Appt. No. 92-4008-1

My Appt. Expires July 5, 2004

 

 

69

--------------------------------------------------------------------------------


 

LOAN NO.: 7000904776

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

THE LAND REFERRED TO HEREIN IS SITUATED IN THE COUNTY OF CLARK, STATE OF NEVADA,
AND DESCRIBED AS FOLLOWS:

 

That portion of the South Half (S 1/2) of the Northeast Quarter (NE 1/4) and a
portion of the North Half (N 1/2) of the Southeast Quarter (SE 1/4) of Section
4, Township 21, Range 61 East, M.D.M., described as follows:

 

Parcel Two (2) as shown by map thereof in File 44 Parcel Maps, Page 15, in the
Office of the County Recorder of Clark County, Nevada, recorded August 6, 1984
in Book 1968 as Document No. 1927769, Official Records.

 

 

COMMONLY KNOWN AS:

 

1700 SOUTH INDUSTRIAL ROAD, LAS VEGAS, NEVADA 89102

 

 

 

 

 

 

 

 

 

A.P.N.:  162-04-704-001    162-04-609-009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INITIALS::   EPE

 

 

 

 

 

CLARK COUNTY, NEVADA

JUDITH A. VANDEVER, RECORDER

RECORDED AT REQUEST OF:

 

UNITED TITLE OF NEVADA

 

03-06-2002   08:01

 

JBR                       6

BOOK: 20020306

 

INST:  00302

FEE:   19.00

 

RPTT:   .00

AS LEASE

 

 

 

 

 

 

70

--------------------------------------------------------------------------------